Exhibit 10.36

STOCK AND PARTNERSHIP INTEREST PURCHASE AGREEMENT

BY AND AMONG

NIGHTHAWK RADIOLOGY HOLDINGS, INC.

THE RADLINX GROUP, LTD.

RADLINX GROUP MANAGEMENT COMPANY, LLC

HEALTHLINX, INC.

DW HEALTHCARE PARTNERS, L.P.

GREGORY A. LOWENSTEIN

MARK J. BAKKEN

M. WAYNE SOMERS

MARK PANTENBURG

CALVIN B. HALL

AND

GREGORY A. LOWENSTEIN, AS PARTNER REPRESENTATIVE

DATED AS OF APRIL 5, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INDEX OF EXHIBITS, SCHEDULES AND APPENDICES

 

Exhibits

  

Exhibit A:

   Defined Terms

Exhibit B:

   Form of Opinion of Outside Counsel

Exhibit C:

   List of Entities Schedules   

Schedule 1.1(c)

   Partners, Equity Ownership and Payment Amounts

Schedule 1.3

   Wire Transfer Instructions

Schedule 1.6

   Form of Assignment of interests or shares

Schedule 5.1

   Encumbrances on Interests or Shares of Partners

 

-i-



--------------------------------------------------------------------------------

STOCK AND PARTNERSHIP INTEREST PURCHASE AGREEMENT

THIS STOCK AND PARTNERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is
made and entered into as of April 5, 2007 (the “Execution Date”) by and among
Nighthawk Radiology Holdings, Inc., a Delaware corporation (“Buyer”), The
Radlinx Group, Ltd., a Texas limited partnership (the “Company”), Radlinx
Management Company, LLC, a Texas limited liability company (the “General
Partner”), Healthlinx, Inc, a Delaware corporation (“Blocker Corp.”), DW
Healthcare Partners, LP, a Delaware limited partnership (“DWHP”), Gregory A.
Lowenstein (“GL”), Mark J. Bakken (“MB”), M. Wayne Somers (“MS”), Mark
Pantenburg (“MP”) , Calvin B. Hall (“CH,” and together with MS and MP, the
“Series B Holders” and the Series B Holders together with MB, GL, the General
Partner and DWHP, each a “Partner” and collectively, the “Partners”) and Gregory
A. Lowenstein as Partner Representative (as such term is hereinafter defined).
Capitalized terms used and not otherwise defined in this Agreement shall have
the meanings ascribed to them in Exhibit A.

RECITALS

A. The General Partner is the sole general partner of the Company.

B. DWHP owns all of the issued and outstanding capital stock of Blocker Corp.
(“Blocker Corp. Stock”).

C. Blocker Corp., GL and MB collectively own all of the issued and outstanding
membership interests of the General Partner.

D. Blocker Corp., GL, MB and the Series B Holders collectively own a 99%
partnership interest in the Company.

E. The General Partner owns a 1% partnership interest in the Company.

F. Buyer and the Partners desire to enter into this Agreement and for Buyer to
purchase (i) all issued and outstanding shares of Blocker Corp. Stock, (ii) all
of the limited partnership interests in the Company not owned by Blocker Corp.
and (iii) all of the membership interests in the General Partner not owned by
Blocker Corp. (collectively, the “Acquisition”).

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
promises set forth herein, the receipt and sufficiency of which are hereby
acknowledged and accepted, the parties hereby agree as follows:

ARTICLE I

THE ACQUISITION

1.1 Purchase and Sale of Stock and Partnership Interests.

(a) Sale and Transfer of Blocker Corp. Stock. At the Closing (as defined in
Section 1.6) and subject to and upon the terms and conditions of this Agreement,
Buyer shall purchase from DWHP and DWHP shall sell, convey, transfer, assign and
deliver to Buyer, 1,000 shares of Blocker Corp. Stock (the “Shares”), which
Shares represent 100% of the issued and outstanding capital stock of Blocker
Corp., free and clear of all Encumbrances or other defects of title, for its
Consideration Percentage of the Purchase Price.

(b) Sale and Transfer of Interests. At the Closing and subject to and upon the
terms and conditions of this Agreement, Buyer shall purchase from GL, MB and the
Series B Holders, and GL, MB and the Series B Holders shall severally, sell,
convey, transfer, assign and deliver to Buyer, all of the (i) partnership
interests of the Company owned or held by each of them (the “LP Interests”), and
(ii) membership interests of the General Partner owned or held by each of them
(the “GP Interests” and together with the LP Interests, the “Interests”), free



--------------------------------------------------------------------------------

and clear of all Encumbrances or other defects of title, for their respective
Consideration Percentage of the Purchase Price, which Interests together with
the Shares (the Interests and the Shares together, the “Equity”) directly or
indirectly represent 100% ownership of the issued and outstanding partnership
interests of the Company and the General Partner.

(c) Schedule 1.1(c). Opposite each Partner’s name on Schedule 1.1(c) is the type
and amount of Equity held by such Partner, the payment to be made to each such
Partner at the Closing after giving effect to the adjustments and provisions of
Sections 1.3, 1.4 and 1.5 below and the amount of each payment to be held in
escrow on such Partner’s behalf.

1.2 Purchase Price. Subject to the terms and conditions of this Agreement,
including any adjustments required by Sections 1.3, 1.4 and 1.5 below, Buyer
will pay to the Partners at the times and in the manner specified in
Sections 1.3, 1.4 and 1.5 below, an aggregate purchase price of $53,000,000 plus
any Earnout Amount plus the Final Working Capital Amount (the “Purchase Price”).

1.3 Closing Payments.

(a) Closing Payment to Partners. Subject to the terms and conditions of this
Agreement (including Section 1.5), at the Closing, Buyer shall pay to each
Partner its Consideration Percentage of:

(i) $53,000,000 of the Purchase Price;

MINUS

(ii) the outstanding principal balance of, and all accrued and unpaid interest
on, Indebtedness outstanding on the Closing Date (including any prepayment and
similar charges associated with repayment of the Indebtedness prior to maturity
(calculated as of the Closing Date));

MINUS

(iii) the amount (the “Closing Date Working Capital Offset”), if any, by which
the Closing Date Net Working Capital is less than the Working Capital Threshold;

by wire transfer, in cash, in accordance with the wire transfer instructions set
forth on Schedule 1.3 or as otherwise directed by the Partner Representative
(the “Closing Payment”). Company shall deliver to Buyer a calculation of Closing
Date Net Working Capital and the Working Capital Threshold certified as to
accuracy by the Company’s Chief Financial Officer.

(b) Final Working Capital Amount. As soon as reasonably practicable after the
date that is 120 days after the Closing (the “Cut-Off Date”), the Final Working
Capital Amount shall be determined in the manner set forth in the succeeding
sections:

(i) Buyer shall prepare and deliver to the Partner Representative as soon as
reasonably practicable after the Cut-Off Date any proposed revisions to the
Closing Balance Sheet and any proposed revisions to the Closing Date Net Working
Capital, including adjustments to Accounts Receivable reflected on the Closing
Balance Sheet and Collected AR as of the Cut-Off Date (the “Final Working
Capital Amount”). Buyer’s revised Closing Balance Sheet shall be prepared in
accordance with GAAP (it being understood and agreed that the amount of any
proposed revision shall be disregarded for purposes of calculating the Final
Working Capital Amount to the extent such proposed revision shall result from
the application of any accounting policy (A) required by Regulation S-X or
(B) that, as between Buyer and the Company, is unique to Buyer, unless the
Company’s practices failed to conform to GAAP with respect to the accounting
treatment of the item(s) under review, in which case Buyer shall be entitled to
make such proposed revision). Buyer shall make available to the Partner
Representative and its accountants during regular business hours all pertinent
information reasonably requested by the Partner Representative in order to
confirm the amounts set forth in the revised Closing Balance Sheet and Final
Working Capital Amount.

 

-2-



--------------------------------------------------------------------------------

(ii) Within thirty (30) days after the Buyer’s proposed revisions are delivered
to the Partner Representative pursuant to subsection (i) above, the Partner
Representative shall complete its examination thereof and shall deliver to Buyer
either (A) a written acknowledgement accepting the Buyer’s revisions or (B) a
written report setting forth in reasonable detail any proposed adjustments to
the Buyer’s revisions (the “Adjustment Report”). A failure by the Partner
Representative to deliver the Adjustment Report to Buyer within such thirty
(30) day period shall be deemed to constitute the Partner Representative’s
acceptance of Buyer’s calculation of the Closing Balance Sheet and the Final
Working Capital Amount.

(iii) During a period of thirty (30) days following the receipt by Buyer of the
Adjustment Report, the Partner Representative and Buyer shall attempt to resolve
any differences they may have with respect to the matters set forth in the
Adjustment Report. In the event the Buyer and the Partner Representative fail to
agree on the Closing Balance Sheet and the Final Working Capital Amount within
such thirty (30) day period, then the Partner Representative and Buyer mutually
agree that the Seattle, Washington office of a firm of nationally recognized
independent auditors (or if any such firm is unwilling or unable to serve,
another national accounting firm mutually agreed upon by the Partner
Representative and Buyer (the “Independent Auditors”), acting as an expert and
not as an arbitrator, shall make the final determination with respect to the
correctness of the proposed adjustments in the Adjustment Report in light of the
terms and provisions of this Agreement. The parties shall use reasonable efforts
to cause the Independent Auditors to render their decision as soon as
practicable within sixty (60) days after the submission to the Independent
Auditors of the proposed adjustments, including by promptly complying with all
reasonable requests by the Independent Auditors for information, books, records
and similar items. The Independent Auditors shall make a determination as to
each of the items in dispute (and each item affected thereby), which
determination shall be in writing and furnished to the Partner Representative
and Buyer as promptly as practicable after the items in dispute have been
referred to the Independent Auditors (but in any event within sixty (60) days
thereafter). The decision of the Independent Auditors shall be final and binding
on the Buyer and the Partner Representative, and may be used in a court of law
by either the Buyer or the Partner Representative for the purpose of enforcing
such decision. The costs and expenses of the Independent Auditors pursuant to
this section shall be borne by the Buyer and the Partner Representative pro rata
in an amount inversely proportional to the dollar value of the disputed items
determined in each party’s favor. By way of example, if the Buyer had taken the
position that the Final Working Capital Amount was $100, the Partner
Representative had taken the position that the Final Working Capital Amount was
$200, and the Independent Auditors determine the Final Working Capital Amount to
be $130, then the Buyer would pay 30% of the Independent Auditors’ fees and
expenses and the Partner Representative, on behalf of the Partners, would pay
70% of the Independent Auditors’ fees and expenses.

(iv) If, after determination of the Final Working Capital Amount pursuant to the
foregoing, the Final Working Capital Amount exceeds the Working Capital
Threshold, the Buyer shall pay to each Partner its Consideration Percentage of
such excess plus the amount of the Closing Date Working Capital Offset, if any,
made by Buyer pursuant to Section 1.3(a)(iii). If, after determination of the
Final Working Capital Amount pursuant to the foregoing, the Final Working
Capital Amount is less than the Working Capital Threshold (the “Working Capital
Shortfall”), Buyer shall be entitled to recover from the Escrow Fund an amount
equal to such Working Capital Shortfall but only to the extent Buyer shall not
have recovered such Working Capital Shortfall pursuant to any Closing Date
Working Capital Offset made pursuant to Section 1.3(a)(iii).

(c) Accounts Receivable. During the period between Closing and the Cut-Off Date,
Buyer will use, and will cause the Company to use, commercially reasonable
efforts to collect Accounts Receivable in the Ordinary Course of Business and
will consult with the Partner Representative regarding such efforts and, to the
extent Buyer or Company collect such Accounts Receivable, credit such Accounts
Receivable to the oldest outstanding amount due from the party obligated
thereon. On the 60th and 90th day after the Closing Date, the Buyer agrees to
provide the Partner Representative a schedule of Accounts Receivable activity
since the Closing Date. If

 

-3-



--------------------------------------------------------------------------------

any Accounts Receivable reflected on the Closing Balance Sheet have not become
Collected AR by the Cut-Off Date and accordingly are not included in the
computation of the Final Working Capital Amount, neither the Company nor the
Buyer will have any further obligation to any of the Partners or the Partner
Representative with respect thereto.

1.4 Earnout.

(a) Earnout Payment. Following the Closing, subject to the terms and conditions
of this Agreement (including Section 1.4(e)), Buyer shall pay to each Partner
its Consideration Percentage of the Earnout Amount (the “Earnout Payment”), by
wire transfer, in cash, in accordance with the wire transfer instructions set
forth on Schedule 1.3, within forty-five (45) days after the one-year
anniversary of the Closing Date (the “Earnout Payment Date”).

(b) No Conditions to Payment. The parties acknowledge and agree that (i) the
Earnout Amount is a material factor in determining the valuation of the Company,
(ii) the right to the Earnout Payment is material to the Partners’ decision to
enter into this Agreement and (iii) payment of the Earnout Amount is not
contingent on the employment of either of GL, MB or any Series B Holder with
Buyer or any of Buyer’s Affiliates on the Earnout Payment Date.

(c) Buyer’s Obligations With Respect to Earnout. The Partners agree that
(i) following the Closing Date, the Buyer shall have the right and power to
control all aspects of the business and operations of the Company (including
decisions regarding the features, functions and characteristics of its products
and services, the technology on which its products and services are delivered,
whether and when to launch its products and services, and how to price, market
and distribute its products and services), and nothing in this Agreement shall
require Buyer to take any action that would be, or shall otherwise be
interpreted in a manner that is, inconsistent with such right and power and
(ii) nothing herein shall constitute a guarantee of employment of any Key
Personnel or any other employee, and Buyer may terminate any Key Personnel or
other employee, with or without cause, at any time and such termination shall
not constitute a breach of this Agreement. Notwithstanding the foregoing, the
Buyer covenants that if, prior to the Earnout Payment Date, it should sell or
otherwise dispose of the business historically conducted by the Company, it will
cause the purchaser of such business to assume Buyer’s obligation to make the
Earnout Payment due hereunder.

(d) Tax Treatment. The Earnout Payment is intended to be treated for all Tax
purposes as additional consideration for the purchase of the Equity by Buyer
pursuant to this Agreement (subject to the requirement to treat a portion as
imputed interest). Each of the Partners acknowledges that it is relying solely
on its own tax advisors in connection with the tax treatment and tax
consequences of the transactions contemplated hereby.

(e) No Transfer or Assignment. No Partner may sell, exchange, transfer or
otherwise dispose of its right to receive the Earnout Payment, if any, or any
portion thereof, except for transfers for estate planning purposes provided that
Buyer is provided with written notice prior to any such transfer. Any transfer
in violation of this Section 1.4(e) shall be null and void and need not be
recognized by Buyer.

(f) No Other Representations, Warranties or Commitments. Each Partner expressly
acknowledges and agrees that this Section 1.4 contains the entire agreement with
respect to Buyer’s obligations in connection with the Earnout, and that
notwithstanding anything else (including any prior or contemporaneous
discussions) to the contrary, for purposes of this Agreement, no party makes or
is relying on any, representations, warranties or covenants with respect to
support provided to achieve, or the feasibility of achieving, the Earnout.

1.5 Escrow. Notwithstanding anything in this Agreement to the contrary,
$5,300,000 of the Purchase Price will not be paid at the Closing to the
Partners, but instead will be paid over to the Escrow Agent to be held and
disbursed upon the terms and subject to the conditions set forth in the Escrow
Agreement. This amount shall be referred to as the “Escrow Amount,” and the
Escrow Amount, together with any accrued interest thereon, will constitute the
“Escrow Fund.” Payments from the Escrow Fund will be made in accordance with
Section 8.2 hereof.

 

-4-



--------------------------------------------------------------------------------

1.6 Closing.

(a) The closing of the Acquisition (the “Closing”) will take place
contemporaneously with the execution and delivery of this Agreement at the
offices of Wilson Sonsini Goodrich & Rosati, located at 701 5th Avenue, Suite
5100, Seattle, Washington 98104 by electronic deliveries from multiple
locations, unless another place is mutually agreed by Buyer and the Company. The
date upon which the Closing actually occurs shall be referred to herein as the
“Closing Date.”

(b) Subject to the conditions set forth in this Agreement, at or prior to the
Closing:

(i) Buyer shall pay each Partner the portion of the Closing Payment to which
such Partner is entitled pursuant to this ARTICLE I, by wire transfer of
immediately available funds; and

(ii) each Partner shall deliver to Buyer duly executed assignments of their
Interests or Shares, as the case may be, substantially in the form attached as
Schedule 1.6.

1.7 Effect of Transaction; Partner Approval. As a result of the transactions
contemplated by this Agreement, upon the Closing, the Partners will have sold to
Buyer, directly or indirectly, all of the partnership interests in the Company
and there shall be no outstanding options, warrants or rights to subscribe for
any purchase any interest in the Company, the General Partner or the Blocker
Corp. By executing this Agreement, each Partner hereby approves (a) the transfer
by each Partner of the Interests and the Shares, as the case may be, to Buyer
pursuant to this Agreement and (b) the execution and performance of this
Agreement and the consummation of the Acquisition and transactions contemplated
by this Agreement by the Company. By executing this Agreement, each Partner
hereby agrees to waive any rights such Partner may have under the Limited
Partnership Agreement and General Partnership Agreement, including rights of
first refusal and rights to distributions following the Closing, upon transfer
of the Equity to Buyer.

1.8 Expenses. The Partners will be liable for the costs and expenses incurred by
the Company, the General Partner, the Blocker Corp. and the Partners (including
those of their respective employees and attorneys’ fees) in negotiating and
consummating the transactions contemplated hereby, and Buyer will be solely
responsible for the costs and expenses (including those of its employees and
attorneys’ fees) incurred by Buyer in negotiating and consummating the
transactions contemplated hereby. Any expenses incurred by the Company
(including those of its employees and attorneys’ fees) in negotiating and
consummating the transactions contemplated hereby, to the extent not included in
the computation of the Final Working Capital Amount, shall be borne by the
Partners.

1.9 Required Withholding. Buyer shall be entitled to deduct and withhold from
any consideration payable or otherwise deliverable pursuant to this Agreement
such amounts as may be required to be deducted or withheld therefrom under the
Code, or under any provision of state, local or foreign Tax law, and to request
and be provided any necessary Tax forms, including Internal Revenue Service
Form W-9 or the appropriate series of Form W-8, as applicable, or any similar
information, from the Partners and, to the extent required by applicable Tax
laws, any beneficial owner of an interest in any of the Partners. To the extent
such amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the Person to whom such
amounts would otherwise have been paid.

1.10 Taking of Necessary Action; Further Action. If at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement, to vest in Buyer the full right and title to all the Equity
or to ensure that the Company retains full right, title and possession to any
and all assets, property, rights, privileges, powers and franchises of the
Company, Buyer and the officers and directors of the Company are fully
authorized in the name of the Company and/or the Partners, as the case may be,
to take all such lawful and necessary action, it being understood and agreed
that if such further action is necessary or desirable due to a breach of this
Agreement or an agreement contemplated by this Agreement by the Company, the
Partners or the Partner Representative, the cost and expense of taking such
action may be paid by or reimbursed to Buyer from the Escrow Fund.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to and for the benefit of Buyer (except,
with respect to any particular section or subsection of this ARTICLE II, to the
extent specifically described in the corresponding section or subsection a
letter delivered to the Buyer at the time of execution hereof (the “Company
Disclosure Letter”)):

2.1 Organization, Good Standing, Qualification.

(a) The Company is a limited partnership duly formed and validly existing, and
is in good standing, under the laws of the State of Texas, and is duly qualified
to conduct business and is in good standing in each jurisdiction in which the
failure to be so qualified and in good standing would or could reasonably be
expected to have a Material Adverse Effect. Section 2.1(a) of the Company
Disclosure Letter identifies all jurisdictions in which the Company owns Real
Property, conducts business or is qualified as a foreign entity to conduct
business. The Company has all requisite power and authority to own and operate
its properties and assets, to execute and deliver this Agreement and the other
Transaction Agreements contemplated to be executed and delivered by it, to carry
out the provisions hereof and thereof, and to carry on its business as currently
conducted and as presently proposed to be conducted.

(b) Section 2.1(b) of the Company Disclosure Letter accurately sets forth
(i) the names of the members of the General Partner’s managers and (ii) the
names and titles of the Company’s officers.

(c) None of the Company, the General Partner or the Partners have ever approved,
or commenced any proceeding, or made any election contemplating, the dissolution
or liquidation of the Company or the winding up or cessation of the Company’s
business or affairs.

(d) The Company has no Subsidiaries and has never owned, beneficially or
otherwise, any Equity Interests (other than de minimis holdings in publicly
traded companies in connection with investment accounts, if any).

2.2 Certificate of Limited Partnership and Limited Partnership Agreement;
Records.

(a) The Company has delivered or otherwise made available to Buyer accurate and
complete copies of:

(i) the Company’s Certificate of Limited Partnership and Limited Partnership
Agreement, including all amendments thereto, as presently in effect;

(ii) the partnership interest records of the Company; and

(iii) the minutes and other records of the meetings and other actions (including
any actions taken by written consent or otherwise without a meeting) relating to
the Company, the General Partner and the Blocker Corp.

(b) The Company has never conducted any business under or otherwise used, for
any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or other name, other than the name “The Radlinx Group, Ltd.”

(c) There has not been any uncured violation of any of the provisions of the
Company’s Certificate of Limited Partnership or Limited Partnership Agreement
within the last five (5) years, and no event has occurred, and no condition or
circumstance exists, that (with or without notice or lapse of time) constitutes
or is reasonably likely to result directly or indirectly in such a violation.

 

-6-



--------------------------------------------------------------------------------

(d) The books of account, partnership interest records, minute books and other
records of the Company are accurate, up to date and complete in all material
respects. All of the records of the Company are in the actual possession or
control of the Company. The Company has been administered and the Company’s
limited partnership and other records maintained as required by Legal
Requirements to maintain the separate legal existence of the Company.

2.3 Capitalization.

(a) As of the date of the Agreement, the authorized partnership interests of the
Company consist of 180,000 Class A Units, of which 95,000 are issued and
outstanding and 5,000 Class B Units, 4,476 of which are issued and outstanding.
No other Interests are authorized or issued and outstanding. Section 2.3 of the
Company Disclosure Letter sets forth a true and complete list of the record
holders of such Interests listing the type, amount and percentage total of such
Interests held by each such holder. All issued and outstanding Interests, and
have been issued in compliance with all applicable securities laws and other
applicable Legal Requirements.

(b) The Company has not granted any purchaser or other recipient of its
partnership interests or other securities the right to require the Company to
register any securities under the Securities Act or to qualify for any exemption
thereunder.

(c) Section 2.3(c) of the Company Disclosure Letter sets forth a true and
complete list of all other Equity Interests in or related to Company describing
in reasonable detail such other Equity Interests.

(d) Except as set forth on Section 2.3(d) of the Company Disclosure Letter,
there is no:

(i) outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire any partnership interests or other securities
of the Company;

(ii) outstanding security, instrument or obligation that is or may become
convertible into or exchangeable for any partnership interests or other
securities of the Company;

(iii) Contract under which the Company is or may become obligated to sell or
otherwise issue any of its partnership interests or any other securities;

(iv) condition or circumstance that will directly or indirectly give rise to or
provide a reasonable basis for the assertion of a claim by any Person to the
effect that such Person is entitled to acquire or receive from the Company any
partnership interests or other securities of the Company; or

(v) other Equity Interest existing with respect to the Company.

(e) The Company has never repurchased, redeemed or otherwise reacquired (or,
except as provided in the Partnership Agreement, agreed, committed or offered
(in writing or otherwise) to repurchase, redeem or otherwise reacquire) any
partnership interests or other securities.

2.4 Authority; Binding Nature of Agreements. The execution, delivery and
performance by the Company of this Agreement and such Transaction Agreements to
which it is contemplated to be a party have been duly authorized by all
necessary partnership action on the part of the Company, the General Partner
(including its board of managers), the Blocker Corp. and the Partners. This
Agreement and the other Transaction Agreements constitute (assuming such
agreements constitute legal, valid and binding obligations of Buyer to the
extent it is executing such agreements), or upon execution and delivery will
constitute (assuming such agreements constitute legal, valid and binding
obligations of Buyer to the extent it is executing such agreements), the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject only to bankruptcy, insolvency,
reorganization and similar Legal Requirements.

 

-7-



--------------------------------------------------------------------------------

2.5 Non-Contravention; Consents.

(a) The execution, delivery and performance of this Agreement and the other
Transaction Agreements by the applicable parties other than Buyer and the
consummation of the Acquisition will not, directly or indirectly (with or
without notice or lapse of time):

(i) contravene or result in a violation of (A) any provisions of the Company’s
Certificate of Limited Partnership or Limited Partnership Agreement or (B) any
resolution adopted by the Company’s board of managers or any committee thereof;

(ii) contravene, conflict with or result in a violation of, or give any
Governmental Authority or other Person the right to challenge the Acquisition or
to exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which the Company or any assets owned by the Company are subject;

(iii) cause the Company to become subject to, or to become liable for the
payment of, any Tax;

(iv) cause any assets owned or used by the Company to be reassessed or revalued
by any taxing authority or other Governmental Authority;

(v) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate, modify or charge any material fee with
respect to, any Governmental Approval that is held by the Company or that
otherwise relates to the Company’s business or to any of the assets owned or
used by the Company;

(vi) contravene, conflict with or result in a violation or breach of, or default
under, any provision of any Company Contract;

(vii) give any Person the right to (A) declare a default or exercise any remedy
under any Company Contract, (B) accelerate the maturity or performance of any
Company Contract in any material respect or (C) cancel, terminate or modify any
Company Contract;

(viii) give any Person the right to any payment by the Company or give rise to
any acceleration or change in the award, grant, vesting or determination of
options, warrants, rights, severance payments or other contingent obligations of
any nature whatsoever of the Company in favor of any Person, in any such case as
a result of the change in control of the Company or otherwise resulting from the
Acquisition; or

(ix) result in the imposition or creation of any Encumbrance upon or with
respect to any material asset owned or used by the Company.

(b) Except as set forth in Section 2.5(b) of the Company Disclosure Letter, the
Company is not required to make any filing with or give any notice to, or obtain
any Consent from, any Governmental Authority, party to a Company Contract or any
other Person in connection with the execution and delivery of this Agreement and
the other Transaction Agreements or the consummation or performance of the
Acquisition. As of the Closing Date, all filings, notices and Consents to, with
or with respect to Governmental Authorities set forth on such schedule have been
duly made, given or obtained and are in full force and effect.

2.6 Proceedings; Orders.

(a) There is no pending Proceeding and, to the Company’s Knowledge, no Person
has threatened to commence any Proceeding:

(i) to which Company is a party or which directly relates to any of the assets
owned or used by the Company (whether or not the Company is named as a party
thereto) and, to the Company’s Knowledge, no event has occurred, and no claim,
dispute or other condition or circumstance exists, that would be reasonably
expected to give rise to, or serve as a reasonable basis for, the commencement
of any such Proceeding; or

 

-8-



--------------------------------------------------------------------------------

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, the Acquisition or the Company’s
ability to comply with or perform its obligations and covenants under this
Agreement or any of the other Transaction Agreements and, to the Company’s
Knowledge, no event has occurred, and no claim, dispute or other condition or
circumstance exists, that would be reasonably expected to give rise to, or serve
as a reasonable basis for, the commencement of any such Proceeding.

(b) Within the last five years, no material Proceeding has been commenced by or
against the Company and, to the Company’s Knowledge, no such Proceeding has been
threatened.

(c) There is no Order to which the Company, or any of the assets owned by the
Company, is subject.

(d) To the Company’s Knowledge, neither the General Partner nor any officer,
employee, or contractor of the Company or of the General Partner, is subject to
any Order that prohibits the General Partner, officer, employee or contractor of
the Company or the General Partner from engaging in or continuing any conduct,
activity or practice relating to the Company’s business.

(e) There is no proposed Order that, if issued or otherwise put into effect
(i) would or could reasonably be expected to have a Material Adverse Effect or
(ii) would otherwise have the effect of preventing, delaying, making illegal or
otherwise interfering with the Acquisition.

2.7 Disputes Among Partners. There is no actual, or to the Company’s Knowledge,
threatened Proceeding by a Partner against another Partner in respect of the
Company or such holder’s Interest or Shares, as the case may be (a “Partner
Proceeding”) and, to Company’s Knowledge, no event has occurred and no condition
or circumstance exists that is reasonably likely to result in a Partner
Proceeding.

2.8 Compliance with Legal Requirements.

(a) The Company, the General Partner and the Blocker Corp. are each in full
compliance in all material respects with all Legal Requirements that are
respectively applicable to it or to the conduct of their respective businesses
or the ownership or use of any of their respective assets.

(b) No event has occurred, and no condition or circumstance exists, that (with
or without notice or lapse of time) constitutes or is reasonably likely to
result directly or indirectly in a material violation by the Company, the
General Partner or the Blocker Corp. of, or a failure on the part of the Company
to materially comply with, any Legal Requirement.

(c) The Company has not received, at any time, any written notice from any
Governmental Authority or any other Person, and has no Knowledge, regarding
(i) any actual or alleged violation of, or failure to comply with, any Legal
Requirement by the Company, the General Partner or the Blocker Corp. or (ii) any
actual or alleged obligation on the part of the Company, the General Partner or
the Blocker Corp. to undertake, or to bear all or any portion of the cost of,
any cleanup or any remedial, corrective or responsive action of any nature.

(d) To the Knowledge of the Company, no Governmental Authority has enacted or
publicly proposed any Legal Requirement that, if adopted or otherwise put into
effect, would prevent, delay, make illegal or otherwise interfere with the
Acquisition.

(e) The Company is not a “covered entity” as that term is defined by 45 C.F.R.
§ 160.103 nor is the Company subject as a “covered entity” to the Standards for
Privacy of Individually Identifiable Health Information promulgated by the U.S.
Department of Health and Human Services in accordance with the Administration
Simplification provisions of the Health Insurance Portability and Accountability
Act of 1996 (“HIPAA”). The Company is not subject to or is in compliance in all
respects with any similar privacy laws in existence in any state or foreign
jurisdiction.

 

-9-



--------------------------------------------------------------------------------

(f) The Company holds all permits, licenses, certificates, accreditations
(including, without limitation, accreditation by the Joint Commission on
Accreditation of Health Organizations (“JCAHO”) as an ambulatory care
organization) and other authorizations of foreign, federal, state and local
governmental agencies required for the conduct of the business of the Company,
and Section 2.8(f) of the Company Disclosure Letter sets forth a list of all
such permits, licenses, certificates, accreditations, and other authorizations,
and the Company (and each of the physicians that provides teleradiology or other
services on behalf of the Company) are in compliance with all terms and
conditions of any such required permits, licenses, certificates, accreditations
and authorizations.

(g) The Company’s services meet or exceed the standards for radiology
established by the American College of Radiology, including but not limited to
the Technical Standard for Teleradiology, the Technical Standard for Digital
Image Data Management and the Practice Guideline for Communication: Diagnostic
Radiology.

(h) Each of the physicians who provide reading services on behalf of the Company
(a) meets all qualifications for readers under any agreement for services
pursuant to which such physician provides services on behalf of the Company,
(b) is licensed to practice medicine in each of the states in which the patients
are located for which such physician provides medical services, (c) has obtained
medical staff privileges at the hospitals for which such physician provides
medical services, (d) has never been excluded or sanctioned by any third-party
payor, including, without limitation, Medicare, Medicaid or any private
insurance plan, (e) is an independent contractor or an independent licensed
practitioner for all purposes including, without limitation, all Tax purposes
and for the JCAHO standards set forth in the 2004 JCAHO Comprehensive
Accreditation Manual for Hospitals and (f) does not review mammograms or
participate in interventional radiology on behalf of the Company.

(i) Neither the Company nor any physician who provides readings on behalf of the
Company submits any claims for reimbursement for such readings to any
third-party payor, including, without limitation, Medicare, Medicaid or any
private insurance plan.

2.9 Governmental Approvals.

(a) Section 2.9(a) of the Company Disclosure Letter identifies each Governmental
Approval held by the Company the failure of which to hold would or could
reasonably be expected to have a Material Adverse Effect.

(b) The Company has delivered or made available to Buyer accurate and complete
copies of all such Governmental Approvals, including all renewals thereof and
all amendments thereto. Each Governmental Approval identified or required to be
identified in Section 2.9(a) of the Company Disclosure Letter is valid and in
full force and effect, Company is in compliance with such Governmental
Approvals, and no fines or penalties are owed by Company in respect of such
Governmental Approvals or the failure to obtain or maintain any such
Governmental Approvals. Company has received no written notice of any, and there
is no pending, or to Company’s Knowledge threatened, Proceeding which could
result in the suspension, termination, revocation, cancellation, limitation or
impairment of any such Governmental Approval. To the Knowledge of Company (i) no
event or circumstance exists that would cause Company to be deemed to be out of
compliance with, or would cause the suspension, termination, revocation,
cancellation, limitation or impairment of, any such Governmental Approval and
(ii) Company has not received any notice of any of the foregoing.

(c) The Governmental Approvals identified in Section 2.9(a) of the Company
Disclosure Letter constitute all the Governmental Approvals necessary (i) to
enable the Company to conduct its business in the manner in which its business
is currently being conducted and as has been conducted in the past year and
(ii) to permit the Company to own and use its assets in the manner in which they
are currently owned and used.

 

-10-



--------------------------------------------------------------------------------

2.10 Financial Statements.

(a) The Company has delivered to Buyer the following financial statements
(collectively, the “Financial Statements”) which are attached hereto as
Section 2.10(a) of the Company Disclosure Letter:

(i) the audited combined balance sheets of the Company and General Partner as of
December 31, 2005 and 2006 and the related audited statements of operations,
cash flows and changes in Partners capital as of December 31, 2005 and 2006, in
each case together with the notes thereto and the report and certification of
the auditor thereto; and

(ii) the unaudited combined balance sheet of the Company and General Partner as
of (i) February 28, 2007 and the related unaudited statements of operations,
cash flows and changes in Partners capital as of February 28, 2007 (the “Interim
Financial Statements”).

(b) All the Financial Statements (including the Interim Financial Statements)
are accurate and complete in all material respects, in accordance with the books
and records of the Company and present fairly the combined financial position of
the Company and General Partner as of the respective dates thereof and the
combined results of operations of the Company and General Partner, changes in
Partner’s capital and cash flows for the periods covered thereby. The Financial
Statements and the Interim Financial Statements have been prepared in accordance
with GAAP, applied on a consistent basis with past periods and practice (except
that the Interim Financial Statements do not have notes thereto and are subject
to normal year-end adjustments in accordance with GAAP and past practice). All
reserves set forth or reflected in the unaudited balance sheet of the Company as
of February 28, 2007 (the “Interim Balance Sheet”) were established in
accordance with GAAP.

2.11 Absence of Undisclosed Liabilities. Neither the Company nor the General
Partner has any Liabilities except (i) as set forth on the Interim Balance Sheet
prepared in accordance with GAAP and (ii) Liabilities (matured or unmatured,
fixed or contingent) arising after the date of such balance sheet in the
Ordinary Course of Business and including Transaction Expenses.

2.12 Accounts Receivable.

(a) Section 2.12(a) of the Company Disclosure Letter sets forth aging, true and
complete in all material respects, of all accounts receivable, notes receivable
and other receivables of the Company (including “Accrued Invoices” set forth on
the Closing Balance Sheet) (collectively, “Accounts Receivable”) as of the date
immediately prior to the date of the Closing Balance Sheet.

(b) All Accounts Receivable of the Company:

(i) represent valid and enforceable obligations of customers of the Company
arising from bona fide transactions entered into in the Ordinary Course of
Business;

(ii) are collectible in the Ordinary Course of Business at the aggregate
recorded amounts thereof, net of any applicable allowance for doubtful accounts
reflected on the Closing Balance Sheet; and

(iii) are free and clear of all Encumbrances.

2.13 Cash Equivalents/Bank Accounts.

(a) Section 2.13 of the Company Disclosure Letter accurately sets forth, with
respect to each account maintained by or for the benefit of the Company at any
bank or other financial institution:

(i) the name and location of the institution at which such account is
maintained;

(ii) the name in which such account is maintained and the account number of such
account; and

 

-11-



--------------------------------------------------------------------------------

(iii) the names of all individuals authorized to draw on or make withdrawals
from such account.

The Company has full legal and beneficial interest in all cash, cash equivalents
and other financial assets deposited in such accounts, free and clear of any
Encumbrances, other than Permitted Encumbrances.

(b) The bank accounts listed on Section 2.13 of the Company Disclosure Letter
have been reconciled as of February 28, 2007.

2.14 Title to, Condition of and Sufficiency of Assets; Tangible Assets.

(a) Except for leased property set forth on Section 2.14(e) of the Company
Disclosure Letter, the leases for the Leased Premises set forth on Section 2.16
of the Company Disclosure Letter and any Intellectual Property Rights licensed
to the Company pursuant to the licenses set forth on Section 2.15(e) of the
Company Disclosure Letter, the Company owns, and has good, valid and marketable
title to, all assets purported to be owned by it or used in its business, free
and clear of any Encumbrances, except for Permitted Encumbrances, including:

(i) all assets reflected on the Interim Balance Sheet;

(ii) all assets acquired by the Company since the date of the Interim Balance
Sheet;

(iii) all other assets reflected in the Company’s books and records as being
owned by the Company; and

(iv) all supplies used in the Ordinary Course of Business (“Supplies”).

(b) Section 2.14(b) of the Company Disclosure Letter identifies all equipment,
furniture, fixtures, improvements and other tangible assets owned or leased
(indicating those items which are leased) by the Company, in each case having a
net book value in excess of $5,000.

(c) Except as otherwise indicated, each asset identified in Section 2.14(b) of
the Company Disclosure Letter:

(i) is in good condition and repair, consistent with its intended use (ordinary
wear and tear excepted); and

(ii) is adequate for the uses to which it is being put.

(d) The assets identified in Section 2.14(b) of the Company Disclosure Letter
and the Supplies constitute all of the material tangible assets the Company used
for the conduct of its business.

(e) Section 2.14(e) of the Company Disclosure Letter identifies all equipment
and other material tangible or other personal property that is being leased or
licensed to the Company. Except as otherwise indicated, all leases pursuant to
which the Company leases such property are in good standing and are valid and
effective in accordance with their respective terms, and there exists no default
thereunder or occurrence or condition that is reasonably likely to result in a
default thereunder or termination thereof. There are no Encumbrances, other than
Permitted Encumbrances, on such property other than as set forth in the
respective leases for such property.

(f) Section 2.14(f) of the Company Disclosure Letter sets forth a list of all
premises currently leased by the Company (“Current Leased Premises”) and all
premises for which the Company terminated its lease during the past two
(2) years (“Prior Leased Premises”). The Current Leased Premises are in good
operating condition, ordinary wear and tear excepted, and are useable in the
Ordinary Course of Business. The Company has no liability to the lessor of the
Prior Leased Premises for damages to such Prior Leased Premises or as a result
of any obligation of the Company arising on its vacation of the Prior Leased
Premises, in each case in excess of any deposit

 

-12-



--------------------------------------------------------------------------------

or other reserve specifically established with respect to such liability
reflected on the Interim Balance Sheet. The Company has not caused any damage to
the Current Leased Premises and would have no liability to the lessor thereof on
its vacation of such Current Leased Premises in accordance with the terms of the
lease therefor, in each case in excess of any deposit or other reserve
specifically established with respect to such liability and reflected on the
Interim Balance Sheet.

(g) The Company owns, or has valid leasehold interests in, all material
(individually or in the aggregate) assets necessary for the conduct of its
business as currently conducted.

(h) Notwithstanding anything to the contrary herein, the representations and
warranties of the Company set forth in this Section 2.14 do not extend to
Intellectual Property Rights owned or used by Company, or any Encumbrances
arising out of or relating to any such Intellectual Property Rights, which
Intellectual Property Rights and related Encumbrances shall instead be governed
by the representations and warranties of Company set forth in Section 2.15
below.

2.15 Intellectual Property.

(a) Section 2.15(a) of the Company Disclosure Letter lists all Company
Intellectual Property, specifying in each case whether such Company Intellectual
Property is owned or controlled by or for, licensed to, or otherwise held by or
for the benefit of Company, including all Registered Intellectual Property
Rights owned by, filed in the name of or applied for by Company and used in its
business (the “Company Registered Intellectual Property Rights”).

(b) Each item of Company Intellectual Property owned by the Company (i) is
valid, subsisting and in full force and effect, (ii) has not been abandoned or
passed into the public domain and (iii) is free and clear of any Encumbrances.

(c) The Company Intellectual Property constitutes all the Intellectual Property
Rights used in the conduct of its business as it is currently conducted.

(d) Each item of Company Intellectual Property either (i) is exclusively owned
by Company and was written and created solely by employees of Company acting
within the scope of their employment or by third parties, all of which employees
and third parties have validly and irrevocably assigned all of their rights,
including Intellectual Property Rights therein, to Company, and no third party
owns or has any rights to any such Company Intellectual Property or (ii) is duly
and validly licensed to Company for use in the manner currently used by Company
in the conduct of its business and as it is currently planned to be conducted by
Company prior to the Closing.

(e) Except as set forth in Section 2.15(e) of the Company Disclosure Letter, in
each case in which Company has acquired ownership to any Intellectual Property
Rights from any Person, to the Company’s Knowledge the Company has obtained a
valid and enforceable assignment sufficient to irrevocably transfer all rights
in such Intellectual Property Rights (including the right to seek past and
future damages with respect thereto) to Company. No Person who has licensed
Intellectual Property Rights to Company has ownership rights or license rights
to improvements made by Company in such Intellectual Property Rights. Company
has not transferred ownership of, or granted any exclusive license of or right
to use, or authorized the retention of any exclusive rights to use or joint
ownership of, any Intellectual Property Rights that is or was Company
Intellectual Property to any Person.

(f) The Company has no Knowledge of any facts, circumstances or information that
(i) would render any Company Intellectual Property invalid or unenforceable,
(ii) would adversely affect any pending application for any Company Registered
Intellectual Property Right or (iii) would adversely affect or impede the
ability of Company to use any Company Intellectual Property in the conduct of
its business as it is currently conducted or as it is currently planned to be
conducted by the Company prior to Closing. The Company has not misrepresented,
or failed to disclose, and has no Knowledge of any misrepresentation or failure
to disclose,

 

-13-



--------------------------------------------------------------------------------

any fact or circumstances in any application for any Company Registered
Intellectual Property Right that would constitute fraud or a misrepresentation
with respect to such application or that would otherwise affect the validity or
enforceability of any Company Registered Intellectual Property Right.

(g) All necessary registration, maintenance and renewal fees in connection with
each item of Company Registered Intellectual Property Rights have been paid and
all necessary documents and certificates in connection with such Company
Registered Intellectual Property Rights have been filed with the relevant
patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
Company Registered Intellectual Property Rights. There are no actions that must
be taken by the Company within sixty (60) days following the Closing Date,
including the payment of any registration, maintenance or renewal fees or the
filing of any responses to office actions, documents, applications or
certificates for the purposes of obtaining, maintaining, perfecting, preserving
or renewing any Company Registered Intellectual Property Rights. To the maximum
extent provided for by, and in accordance with, applicable laws and regulations,
Company has recorded in a timely manner each such assignment of a Registered
Intellectual Property Right assigned to Company with the relevant governmental
authority, including the United States Patent and Trademark Office (the “PTO”),
the U.S. Copyright Office or their respective counterparts in any relevant
foreign jurisdiction, as the case may be.

(h) Company has taken all necessary action to maintain and protect (i) Company’s
Intellectual Property and (ii) the secrecy, confidentiality, value and Company’s
rights in the Confidential Information and Trade Secrets of Company and those
provided by any Person to Company, including by having and enforcing a policy
requiring all current and former employees, consultants and contractors of
Company to execute appropriate confidentiality and assignment agreements. All
copies thereof shall be delivered to Buyer at or prior to Closing. Company has
no Knowledge of any violation or unauthorized disclosure of any Trade Secret or
Confidential Information related to its business or obligations of
confidentiality with respect to its business.

(i) To the Knowledge of the Company, the operation of the Company’s business as
it is currently conducted, or as it is currently planned to be conducted by
Company prior to Closing, does not and will not, and will not when operated by
Buyer substantially in the same manner following the Closing, violate, infringe
or misappropriate any Intellectual Property Rights of any Person.

(j) To the Knowledge of the Company, no Person is violating, infringing or
misappropriating any Company Intellectual Property Right.

(k) To the Knowledge of the Company, there are no Proceedings before any
Governmental Authority (including before the PTO) anywhere in the world related
to any of the Company Intellectual Property, including any Company Registered
Intellectual Property Rights.

(l) No Company Intellectual Property is subject to any Proceeding or any
outstanding decree, order, judgment, office action or settlement agreement or
stipulation that restricts in any manner the use, transfer or licensing thereof
by Company or, to the Knowledge of the Company, that may affect the validity,
use or enforceability of such Company Intellectual Property.

(m) Section 2.15(m) of the Company Disclosure Letter lists all Contracts
affecting any Intellectual Property Rights. Company is not in breach of, nor has
Company failed to perform under, any such Contracts and, to Company’s Knowledge,
no other party to any such Contracts, is in breach thereof or has failed to
perform thereunder.

(n) To the extent not listed in Section 2.15(m) of the Company Disclosure
Letter, Section 2.15(n) of the Company Disclosure Letter lists all Contracts
under which Company has agreed to, or assumed, any obligation or duty to
warrant, indemnify, reimburse, hold harmless, guaranty or otherwise assume or
incur any obligation or liability, or provide a right of rescission, with
respect to the infringement or misappropriation by Company or such other person
of the Intellectual Property Rights of any Person other than Company.

 

-14-



--------------------------------------------------------------------------------

(o) To the Knowledge of Company, there is no Contract affecting any Company
Intellectual Property under which there is any dispute regarding the scope of
such Contract, or performance under such Contract, including with respect to any
payments to be made or received by Company thereunder.

(p) All Company Intellectual Property owned by the Company will be fully
transferable, alienable or licensable by Buyer or the Company without
restriction (other than restrictions on sublicensing that exist as of the
Closing) and without payment of any kind to any third party. The consummation of
the transaction as contemplated hereby will not result in any loss of any
Company Intellectual Property or the right to use any Company Intellectual
Property.

(q) Neither this Agreement nor the transactions contemplated herein, including
the assignment to Buyer, by operation of law or otherwise, of any Contracts will
result in (i) Buyer granting to any third party any right to, or with respect
to, any Intellectual Property Right owned by, or licensed to, Buyer, (ii) Buyer
being bound by, or subject to, any non-compete or other restriction on the
operation or scope of its businesses or (iii) Buyer being obligated to pay any
royalties or other amounts to any third party.

2.16 Real Property. The Company does not own any Real Property or any interest
in Real Property except for the leaseholds created under the Real Property
leases identified in Section 2.16 of the Company Disclosure Letter (the “Leased
Premises”) pursuant to which the Company is the lessee. The Company enjoys
peaceful and undisturbed possession of such premises. The Company has delivered
or made available to Buyer complete copies of all such leases. All leases
pursuant to which the Company leases such property are valid and effective in
accordance with their respective terms, and there exists no material default
thereunder by Company or, to the Knowledge of Company, any occurrence or
condition that is reasonably likely to result in a default thereunder or
termination thereof. The Company will obtain a valid leasehold interest in such
leases, in each case free and clear of all Encumbrances, except Permitted
Encumbrances.

2.17 Employees, Consultants and Physicians.

(a) Section 2.17(a) of the Company Disclosure Letter contains a list of all
employees of the Company (including any employee on a leave of absence or layoff
status), showing for each employee, the employee’s hire date, title and current
annualized compensation (including separately base salary and bonus or
commission).

(b) Section 2.17(b) of the Company Disclosure Letter contains a list of
individuals who are currently performing services for the Company and are
classified as “consultants” or “independent contractors,” and the respective
compensation, including any compensation that may become due as a result of the
Acquisition or other event agreed to by the parties, of each such “consultant”
or “independent contractor.” The Company has no direct or indirect liability
with respect to any misclassification of any person as an independent contractor
rather than as an employee, or with respect to any employee leased from another
employer.

(c) Section 2.17(c) of the Company Disclosure Letter contains a list of
(i) physicians who are currently providing radiological interpretations to or on
behalf of the Company, (ii) agreed compensation paid to each such physician by
the Company, including any compensation that may become due as a result of the
Acquisition or other event agreed to by the parties, (iii) the states in which
each such physician is licensed to practice medicine, by physician and (iv) the
hospitals at which each such physician has staff privileges, by physician.

(d) The Company has no collective bargaining agreements, union Contracts or
similar Contracts with any of its employees. There is no labor union organizing
activity pending or, to the Company’s Knowledge, threatened with respect to the
Company.

(e) Except as set forth in Section 2.17(e) of the Company Disclosure Letter, the
employment of each of the Company’s employees is terminable by the Company at
will, and no employee has any agreement or contract, written or verbal,
regarding his or her employment other than the employment offer letter delivered
by the

 

-15-



--------------------------------------------------------------------------------

Company to such employee, in the Company’s standard form, a copy of which form
has been made available to Buyer. The Company has delivered or made available to
Buyer accurate and complete copies of all employee manuals and handbooks,
disclosure materials, policy statements, employment agreements and other
materials relating to the employment of its current employees, and to the extent
that the Company has outstanding payment obligations or Liabilities thereunder,
relating to the employment of former employees.

(f) To the Company’s Knowledge (i) no employee of the Company, nor any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information agreement or other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company because of the nature of the business to be conducted by the
Company and (ii) the continued employment by the Company of its present
employees, and the performance of the Company’s Contracts with its independent
contractors, will not result in any such violation. The Company has not received
any written notice alleging that any such violation has occurred. No employee of
the Company has been granted the right to any continued employment with Company
or to any material compensation following termination of employment with the
Company. To the Knowledge of the Company, no officer or key employee, or any
group of employees, or any independent contractor or consultant, intends to
terminate his, her or their employment with the Company. The Company does not
have a present intention to terminate the employment of any officer, key
employee, key contractor or group of employees or contractors.

(g) The Company is not engaged, and has never been engaged, in any unfair labor
practice of any nature. There has never been any slowdown, work stoppage, labor
dispute or union organizing activity, or any similar activity or dispute,
materially affecting the Company or any of its employees. There is not now
pending, and to the Knowledge of the Company no Person has threatened to
commence, any such slowdown, work stoppage, labor dispute or union organizing
activity or any similar activity or dispute, nor has any event occurred.

(h) There are no Proceedings pending with respect to the employees or
consultants of the Company in connection with their service with the Company,
and to the Knowledge of Company, no such Proceedings are threatened.

(i) Except as set forth in Section 2.17(i) of the Company Disclosure Letter, the
Company has no obligation to pay, and has not paid or agreed to pay, any bonus
or similar amount to any employee or consultant of Company in connection with
the Acquisition or this Agreement.

2.18 Benefit Plans; ERISA.

(a) Section 2.18 of the Company Disclosure Letter lists (i) all Employee Benefit
Plans, (ii) all employment agreements, including any individual benefit
arrangement, policy or practice with respect to any current or former employee,
officer or director of the Company or ERISA Affiliate and (iii) all other
employee benefit, bonus or other incentive compensation, partnership interest
option, partnership interest purchase, partnership interest appreciation,
severance pay, lay-off or reduction in force, change in control, sick pay,
vacation pay, salary continuation, retainer, leave of absence, educational
assistance, service award, employee discount, and fringe benefit plans,
arrangements, policies or practices, written or unwritten, whether legally
binding or not, which the Company or any ERISA Affiliate maintains, contributes
to or has or could have any obligation to or Liability for (collectively, the
“Plans”).

(b) None of the Plans is or was a Pension Plan, and neither the Company nor any
ERISA Affiliate has ever sponsored, maintained or contributed to, or ever been
obligated to contribute to, a Pension Plan.

(c) None of the Plans is or was a Multiemployer Plan, and neither the Company
nor any ERISA Affiliate has ever contributed to, or ever been obligated to
contribute to, a Multiemployer Plan.

(d) The Company does not maintain or contribute to any welfare benefit plan
which provides health benefits to an employee after the employee’s termination
of employment or retirement except as required under Section 4980B of the Code
and Sections 601 through 608 of ERISA. The Company and its ERISA Affiliates have
never maintained, sponsored or participated in any self insurance medical plan
(including any such plan to which a stop-loss policy or contract applies) and no
Plan is self-insured.

 

-16-



--------------------------------------------------------------------------------

(e) Each Plan materially complies by its terms and in operation with the
requirements provided by any and all statutes, orders or governmental rules or
regulations currently in effect and applicable to the Plan, including but not
limited to ERISA and the Code.

(f) All reports, forms and other documents required to be filed with any
government entity or furnished to employees, former employees or beneficiaries
with respect to any Plan or benefit arrangement (including without limitation,
summary plan descriptions, Forms 5500 and summary annual reports) have been
timely filed and furnished and are accurate.

(g) Each of the Plans that is intended to qualify under Section 401(a) of the
Code is the subject of a favorable determination letter issued by the Internal
Revenue Service after January 1, 1997 approving such Plans as so amended (or
(i) the Company has time remaining in which to apply for a favorable
determination letter, or (ii) if reliance is permitted under IRS Revenue
Procedure 2005-16, the Company relies on the favorable opinion letter or
advisory letter of the master and prototype or volume submitter plan sponsor of
such Plan). Each trust maintained pursuant to any such Plan has been determined
by the Internal Revenue Service to be exempt from taxation under Section 501 of
the Code. To the Knowledge of Company, nothing has occurred since the date of
the Internal Revenue Service’s favorable determination letter that could
adversely affect the qualification of the Plan and its related trust. The
Company and each ERISA Affiliate have timely amended and operated each of the
applicable Plans in material compliance with the Economic Growth and Tax Relief
Reconciliation Act of 2001 and subsequent legislation enacted through the date
hereof, and Section 501 of the Code.

(h) All contributions for each Plan for all periods ending prior to the Closing
Date (including periods from the first day of the current plan year to the
Closing Date) have been made prior to the Closing Date by the Company in
accordance with applicable Legal Requirements and the recommended contribution
in any applicable actuarial report.

(i) All required insurance premiums have been paid, subject only to normal
retrospective adjustments in the Ordinary Course of Business, with regard to the
Plans for plan years ending on or before the Closing Date.

(j) With respect to each Plan:

(i) no prohibited transactions (as defined in Section 406 or 407 of ERISA or
Section 4975 of the Code) have occurred for which a statutory exemption is not
available;

(ii) no actions or claims (other than routine claims for benefits made in the
ordinary course of the Plan administration for which Plan administrative review
procedures have not been exhausted) are pending, or, to the Knowledge of the
Company, threatened against or with respect to the Plan, any employer who is
participating (or who has participated) in any Plan or any fiduciary (as defined
in Section 3(21) of ERISA) of the Plan;

(iii) the Company has no Knowledge of any facts which could give rise to any
such action or claim; and

(iv) the plan document provides that it may be amended or terminated at any time
and, except for benefits protected under Section 411(d) of the Code, all
benefits payable to current or terminated employees or any beneficiary may be
amended or terminated by the Company at any time without Liability.

(k) Neither the Company nor any ERISA Affiliate has any Liability or is
threatened with any Liability (whether joint or several) (i) for any excise tax
imposed by Section 4971, 4975, 4976, 4977 or 4979 of the Code, or (ii) to a fine
under Section 502 of ERISA.

 

-17-



--------------------------------------------------------------------------------

(l) All of the Plans, to the extent applicable, are in material compliance with
the continuation of group health coverage provisions contained in Section 4980B
of the Code and Sections 601 through 608 of ERISA, the requirements of the
Family Medical Leave Act of 1993, as amended, the requirements of the Health
Insurance Portability and Accountability Act of 1996 (including the regulations
set forth in Parts 160, 162, and 164 of Title 45 of the Code of Federal
Regulations), the requirements of the Women’s Health and Cancer Rights Act of
1998, the requirements of the Newborns’ and Mothers’ Health Protection Act of
1996, and any amendment to each such act, or any similar state law requirements.

(m) The Company has delivered to Buyer true, correct and complete copies of
(i) all documents amending, creating or evidencing any Plan, (ii) all reports,
forms and other documents required to be filed with any governmental entity or
furnished to employees, former employees or beneficiaries (including, without
limitation, summary plan descriptions, Forms 5500 and summary annual reports for
all plans subject to ERISA, but excluding individual account statements and tax
forms) for the preceding plan year, (iii) all IRS determination, opinion,
notification and advisory letters and rulings relating to any Plan; (iv) all
applications and correspondence to or from the IRS, Department of Labor or any
other governmental agency with respect to any Plan and (v) all material written
agreements and contracts relating to each Plan or its related trust (if any),
including, but not limited to, administrative service agreements, group annuity
contracts and group insurance contracts. There are no negotiations, demands,
proposals, or commitments which are, to the Knowledge of the Company, pending or
have been made to increase or enhance the compensation or benefits made
available through the Plans except as otherwise provided in Section 2.18 of the
Company Disclosure Letter.

(n) No compensation is or will be includable in income for any current or former
employee, officer or director as a result of the operation of Code Section 409A
with respect to arrangements or agreements in effect prior to the Closing Date.

2.19 Tax Matters.

(a) The Company has prepared and timely filed all required Tax Returns relating
to any and all Taxes concerning or attributable to the Company or its operations
and such Tax Returns are true and correct in all material respects and have been
completed in accordance with applicable law.

(b) The Company has timely paid all Taxes required to be paid and timely paid or
withheld with respect to its employees and other third parties (and timely paid
over any withheld amounts to the appropriate Governmental Authority) all income
taxes, Federal Insurance Contribution Act and Federal Unemployment Tax Act
amounts and other Taxes required to be withheld.

(c) The Company has not been delinquent in the payment of any Tax, nor is there
any Tax deficiency outstanding, assessed or proposed against the Company, nor
has the Company executed any outstanding waiver of any statute of limitations on
or extension of the period for the assessment or collection of any Tax.

(d) No audit or other examination of any Tax Return of the Company is presently
in progress, nor has the Company been notified of any request for such an audit
or other examination. No adjustment relating to any Tax Return filed by the
Company has been proposed by any Governmental Authority to the Company or any
representative thereof. No claim has ever been made by a Governmental Authority
in a jurisdiction where the Company files Tax Returns that the Company is or may
be subject to taxation by that jurisdiction.

(e) The Company has no liabilities for unpaid Taxes as of the respective date of
its Interim Financial Statements which have not been accrued or reserved on the
balance sheet included in such Interim Financial Statements, whether asserted or
unasserted, contingent or otherwise, nor has the Company incurred any liability
for Taxes since the date of such Interim Financial Statements other than in the
Ordinary Course of Business.

(f) The Company has made available to Buyer or its legal counsel or accountants
copies of all Tax Returns for the Company filed for all periods since inception.

 

-18-



--------------------------------------------------------------------------------

(g) There are (and immediately following the Closing there will be) no
Encumbrances on the assets of the Company relating to or attributable to Taxes
other than Permitted Encumbrances. There is no basis for the assertion of any
claim relating or attributable to Taxes which, if adversely determined, would
result in any Encumbrance for Taxes on the assets of the Company.

(h) The Company has (a) never been a party to any Tax sharing, indemnification
or allocation agreement or arrangement, nor does the Company owe any amount
under any such agreement or arrangement, (b) no liability for the Taxes of any
other person as a transferee or successor, by contract, or otherwise or
(c) never been a party to any joint venture, partnership or other agreement that
could be treated as a partnership for Tax purposes.

(i) The Company has not engaged in a reportable transaction under Treas. Reg.
§ 1.6011-4(b), including any transaction that is the same as or substantially
similar to one of the types of transactions that the Internal Revenue Service
has determined to be a tax avoidance transaction and identified by notice,
regulation, or other form of published guidance as a listed transaction, as set
forth in Treas. Reg. § 1.6011-4(b)(2).

(j) The Company has been an entity treated as a partnership for U.S. federal
income tax purposes at all times since its inception.

2.20 Environmental Compliance.

(a) The Company is and has been at all times in compliance in all material
respects with all Environmental Laws. The Company has now and at all times has
had all the necessary permits and other Governmental Approvals required under
Environmental Laws for the operation of its business, and is not and has not
been in violation in any material respect of any of the terms and conditions of
any of such permits or such other Governmental Approvals. The Company has not
received any written notice or other written communication that alleges that the
Company is not in compliance with any Environmental Law.

(b) The Company has not generated, manufactured, produced, transported,
imported, used, treated, refined, processed, handled, stored, discharged,
released, or disposed of any Hazardous Materials (whether lawfully or
unlawfully) at any premises occupied or controlled by the Company on or at any
time prior to the Closing Date. There (i) are not and have not been any releases
or threatened releases of any Hazardous Materials by Company, or in connection
with the business of Company, or to Company’s Knowledge in any other respect, in
any quantity at, on or from any such premises (ii) are no circumstances that may
prevent or interfere with the Company’s material compliance with any
Environmental Law (iii) is not, to the Knowledge of the Company, any former
owner or user of any such premises who was engaged in any type of manufacturing
or commercial activity on such premises which would be reasonably expected to
generate, manufacture, produce, transport, import, use, treat, refine, process,
handle, store, discharge, release or dispose of any Hazardous Materials (whether
lawfully or unlawfully) on such premises.

2.21 Company Contracts.

(a) Section 2.21(a) of the Company Disclosure Letter lists each Contract in
effect on the date hereof to which Company is a party, to which any other Person
has entered into on behalf of or for the benefit of Company, or pursuant to
which Company’s assets or liabilities are otherwise bound or affected, and in
each case that falls within one of the following categories, (collectively, the
“Company Contracts”):

(i) Partner agreements, voting trusts, proxies or other binding arrangements or
understandings among all or any of the General Partner, Blocker Corp. or the
Partners relating to the voting of their respective Interests or Shares, as the
case may be;

(ii) Investor rights agreements, registration rights agreements and other
Contracts granting rights of any nature to any holder of Company partnership
interests, general Partner membership interests or Blocker Corp. securities or
other securities of, or other Equity Interest in, the Company, the General
Partner or the Blocker Corp., or to persons having rights to acquire such
partnership or membership interests, securities or Equity Interest;

 

-19-



--------------------------------------------------------------------------------

(iii) Contracts related to the issuance or transfer of the partnership interests
of, or any other Equity Interest in, the Company, including partnership interest
purchase agreements, warrants, convertible notes, and other notes;

(iv) Personal property leases and conditional sales and title retention
agreements for personal property;

(v) Real Property leases and subleases and any other Contracts relating to any
right, title or interest in or to Real Property;

(vi) any Customer Contract;

(vii) any in-bound licenses and related Contracts, other than licenses for
commercial off the shelf software licensed by the Company in the Ordinary Course
of Business not required to be set forth on Section 2.15(c) of the Company
Disclosure Letter;

(viii) any out-bound licenses and related Contracts, other than Customer
Contracts entered into in the Ordinary Course of Business;

(ix) any Contract relating to any sales, agency, distribution, marketing,
service/product tie-in, barter or in-kind agreement;

(x) any Contract for the manufacture, service or maintenance of any equipment or
other personal property of Company;

(xi) any other Contract for capital expenditures or for the purchase of goods or
services;

(xii) any mortgage or other Contract involving financing or borrowing of money
for the Company, or evidencing indebtedness or any Liability for borrowed money
or any obligation for the deferred purchase price of property in each case for
or of the Company (excluding normal trade payables);

(xiii) any Contract to indemnify any Person, to share in or contribute to the
Liability of any Person or to guarantee any Liability of any Person, other than
Customer Contracts entered into in the Ordinary Course of Business;

(xiv) any joint venture, partnership, cooperative arrangement or similar
Contract and any other Contract involving a sharing of profits;

(xv) any Contract related to the acquisition of a business or the equity of any
other Person;

(xvi) any Contract for the purchase or sale of any assets or for the option or
rights to purchase or sell any assets, in either case in excess of $10,000;

(xvii) any Contract with or with respect to any consultant, independent
contractor or employee of the Company, including with respect to bonus,
partnership interest option or other incentive equity, termination payments or
other compensation, and further including any Contract with any labor union,
other than employment offer letters in the Company’s standard form;

(xviii) any Contract with any Governmental Authority;

 

-20-



--------------------------------------------------------------------------------

(xix) any insurance policy or other Contract pertaining to insurance not
disclosed pursuant to Section 2.27;

(xx) any Contract containing covenants not to compete applicable to the Company,
with any Person in any geographical area;

(xxi) any power of attorney, proxy or similar instrument;

(xxii) any Contract for the purchase or sale of foreign currency or otherwise
involving foreign exchange transactions;

(xxiii) any Contract containing a “most-favored nation” or other provision
requiring adjustment of cost, pricing, priority or other terms or conditions of
the Contract, or performance obligations under such Contract;

(xxiv) any Contract requiring Company to “pass through” or otherwise provide any
party to such Contract the full or partial benefit of reduced royalty rates,
production or other costs;

(xxv) any Contract which by its terms requires the consent of the other party to
the transfer or assignment of such Contract, including in the event the Company
shall sell all or substantially all of its assets or business or otherwise be
subject to a merger, reorganization, consolidation or change in control;

(xxvi) any Contract between Company and an Affiliate, other than employment
offer letters in the Company’s standard form;

(xxvii) any confidentiality, non-disclosure or similar Contract between Company
and any third party; and

(xxviii)(1) any other Contract which provides for payment or performance by any
party thereto having an aggregate value of $10,000 or more, including future
payments, performance of services or delivery of goods or materials to or by
Company of an aggregate amount or value in excess of $50,000 on an annual basis,
(2) any other Contract outside the Ordinary Course of Business of Company and
(3) any Contract the terms of which are not arm’s-length.

(b) Section 2.21(b) of the Company Disclosure Letter sets forth the material
terms of any proposed Contract under negotiation or discussion by the Company
that would fall under any of the categories in subsection (a) above if it were
executed or otherwise becomes legally binding at any time in the future.

(c) The Company Contracts constitute all of the contracts used in and necessary
for the conduct of the business of the Company as currently conducted, including
in a manner consistent with the conduct of the business in the previous year.

(d) Company has provided to Buyer true, accurate and complete copies of all of
the Company Contracts, and there are no oral or written amendments,
modifications, side letters, supplements or other arrangements or agreements in
existence with respect to the Company Contracts which have not been provided to
Buyer.

(e) Each Company Contract is in full force and effect and is valid and legally
binding on Company and, to Company’s Knowledge, the other parties thereto, and
each Company Contract is enforceable in accordance with its terms with respect
to Company and, to the Knowledge of Company, with respect to each other party to
such Company Contract. Company has no Knowledge of any pending or threatened
bankruptcy, insolvency or similar Proceeding with respect to any party to any
Company Contract.

 

-21-



--------------------------------------------------------------------------------

(f) To the Knowledge of Company, no audit or similar review or investigation has
been or is being conducted by any party to a Company Contract. Company has no
Knowledge of, and has not received any written notice or written request with
respect to, any such audit, review or investigation, and Company has no
Knowledge of any facts that are reasonably likely to lead to the commencement of
any such audit, review or investigation.

(g) Company is not in violation or breach of or default under any Company
Contract. To the Knowledge of Company, no third party to any Company Contract is
in violation or breach of or default under any Company Contract. No action by
Company has been taken, and to Company’s Knowledge, no action has been taken by
another Person, which would, with or without notice or lapse of time, (i) result
in a violation or breach of any of the provisions of any Company Contract other
than immaterial violations or breaches, (ii) give any Person the right to
declare a default under or exercise any remedy under any Company Contract,
(iii) give any Person the right to accelerate the maturity or performance of any
Company Contract or (iv) give any Person the right to cancel, terminate or
modify any Company Contract or assert a counterclaim, defense or offsetting
claim under a Company Contract. Company has no Knowledge of, and has received no
written notice of, any of the foregoing, and Company has no Knowledge of facts
that are reasonably likely to result in any of the foregoing.

(h) No Person (i) is renegotiating or (ii) has requested a renegotiation of, any
amount paid or payable to Company under any Company Contract or any other term
or provision of any Company Contract. Company has not waived any of its material
rights under any Company Contract. Performance of the Company Contracts by
Company as of and immediately following the Closing Date will not result in any
violation of or failure to comply with any Legal Requirement. Company has not
guaranteed or otherwise agreed to insure or become liable for in any way any
Contract or Liability of another Person, or pledged any of Company’s assets to
secure the performance or payment of any Company Contract. Neither Company nor
any of its Affiliates or officers nor, to the Knowledge of Company, any employee
or agent of Company or any other Person acting on Company’s behalf, has directly
or indirectly within the last five (5) years provided, or agreed to provide, any
tangible or intangible benefit to any customer, supplier, Governmental
Authority, employee or other Person that would result in any violation of any
Legal Requirement.

2.22 Government Contracts.

(a) The Company has not been suspended or debarred from bidding on contracts or
subcontracts for any Government Authority nor, to the Company’s Knowledge, has
any suspension or debarment action been commenced. There is no valid basis for
the Company’s suspension or debarment from bidding on contracts or subcontracts
for any Government Authority.

(b) The Company has not within the preceding three (3) years been, nor is it now
being, audited or, to Company’s Knowledge, investigated by any Government
Authority, including without limitation the Government Accountability Office,
the Defense Contract Audit Agency, the Defense Contract Administrative Service,
the Department of Labor, the Department of Health and Human Services, the
Environmental Protection Agency, the General Services Administration, or the
inspector general or auditor general or similar functionary of any agency or
instrumentality nor, to the best of Company’s Knowledge, is any such audit or
investigation threatened.

(c) No material cost incurred by the Company pertaining to any contracts or
subcontracts for any Government Authority has been questioned or challenged by
representatives of a Government Authority, or is, to the Knowledge of Company,
the subject of any investigation, or has been disallowed by the United States
government, and no amount of money due to the Company pertaining to any
contracts or subcontracts for any Government Authority has been withheld or set
off nor has any claim been made to withhold or set off money and the Company is
entitled to all progress payments received with respect thereto; and all amounts
previously charged or at present carried as chargeable by the Company to any
contracts or subcontracts for any Government Authority have been or will be
reasonable, allowable and allocable to each such contracts or subcontracts for
any Government Authority.

 

-22-



--------------------------------------------------------------------------------

(d) The operation of its business by the Company, as it relates to the contracts
or subcontracts for any Government Authority, has been conducted in all material
respects in accordance with all applicable laws, regulations, and other
requirements of all Government Authorities.

2.23 Medical Liability. Company is not subject to any Liability arising from any
injury to Person or property or as a result of any claim of medical malpractice
or similar circumstance. There are no pending claims, and within the last five
(5) years there have not been any material claims involving any of the Company’s
physician contractors or physician employees.

2.24 Customers and Contractors. The Company has not received any written notice
of, and Company has no Knowledge of, facts or circumstances indicating that any
current customer or contractor including in connection with the consummation of
the Acquisition or otherwise (i) intends to cease dealing with Company,
(ii) intends to otherwise materially reduce the volume of business transacted by
such Person with Company, (iii) is otherwise materially dissatisfied with the
services the Company provides such person or otherwise with its relationship
with Company or (iv) is threatened with bankruptcy or insolvency.

2.25 Restrictive Covenants. There is no Contract to which the Company is a party
or any Order or Legal Requirement binding upon or applicable to the Company
which has or would reasonably be expected to have the effect of (a) prohibiting
or materially impairing any business or medical practice material to the
Company, (b) prohibiting or materially impairing any acquisition of property by
the Company or (c) restricting or prohibiting, through a non-competition or
similar obligation or otherwise, the Company from conducting business or
competing in any line of business with any Person or in any geographic area.

2.26 Competing Business. Except as described in Section 2.26 of the Company
Disclosure Letter, neither Company nor, to the Knowledge of Company, any
officer, director or Partner (or any Affiliate thereof) directly or indirectly
holds any interest in (excepting not more than two percent (2%) stockholdings
for investment purposes in securities of publicly held and traded companies), or
is an officer, director, employee or consultant of, or otherwise receives
remuneration from, any Person that is, or is engaged in business as, a
competitor, lessor, lessee, customer or supplier of Company or is party to any
Contract with the Company.

2.27 Insurance.

(a) Section 2.27 of the Company Disclosure Letter sets forth, with respect to
each insurance policy maintained by or at the expense of, or for the direct or
indirect benefit of, the Company as of the Execution Date:

(i) the name of the insurance carrier that issued such policy and the policy
number of such policy;

(ii) whether such policy is a “claims made” or an “occurrences” policy;

(iii) a description of the coverage provided by such policy;

(iv) the annual premium payable with respect to such policy; and

(v) a description of any claims pending, and any claims that have been asserted
in the past, with respect to such policy.

(b) The Company has delivered or made available to Buyer accurate and complete
copies of each of the insurance policies identified in Section 2.27 of the
Company Disclosure Letter (including all renewals thereof and endorsements
thereto) and binders relating thereto indicating that such policies are in full
force and effect as of the date hereof, and all of the pending applications
identified in Section 2.27 of the Company Disclosure Letter. The Company does
not have any self-insurance or risk sharing arrangement affecting the Company or
any of its assets.

 

-23-



--------------------------------------------------------------------------------

(c) Each of the policies identified in Section 2.27 of the Company Disclosure
Letter is valid, enforceable and in full force and effect, and has been issued
by an insurance carrier that, to the Knowledge of the Company, is solvent and
financially sound. All of the information contained in the applications
submitted in connection with said policies was (at the times said applications
were submitted) accurate and complete in all material respects, and all premiums
and other amounts owing with respect to said policies have been paid in full.
The Company maintains policies of insurance of the type and in amounts
reasonably and customarily carried by persons conducting businesses or owning
assets similar in type and size and in similar industries to those of the
Company, including medical liability and all legally required workers’
compensation insurance and errors and omissions, casualty, fire and general
liability insurance. Each of the policies identified in Section 2.27 of the
Company Disclosure Letter will continue in full force and effect following the
Closing, and the Company has paid all premiums due, and has otherwise performed
in all material respects all of its obligations, under each policy to which it
is a party or that provides coverage to it or any of its directors, officers or
contractors in connection with their performance of services to the Company.

(d) There is no pending claim under or based upon any of the policies identified
in Section 2.27 of the Company Disclosure Letter and, to the Knowledge of the
Company, no event has occurred, and to the Company’s Knowledge, no condition or
circumstance exists, that would (with or without notice or lapse of time)
directly or indirectly give rise to or serve as a reasonable basis for any such
claim.

(e) The Company has not received:

(i) any notice regarding the actual or possible cancellation or invalidation of
any of the policies identified in Section 2.27 of the Company Disclosure Letter
or regarding any actual or possible adjustment in the amount of the premiums
payable with respect to any of said policies; or

(ii) any notice regarding any actual or possible refusal of coverage under, or
any actual or possible rejection of any claim under, any of the policies
identified in Section 2.27 of the Company Disclosure Letter.

2.28 Affiliate Transactions. Except as provided in Section 2.28 of the Company
Disclosure Letter:

(a) no Affiliate of the Company has, and no such Affiliate of the Company has at
any time had, any direct or indirect interest of any nature in any asset used in
or otherwise relating to the business of the Company.

(b) no Affiliate of the Company is indebted to the Company for an amount,
individually or in the aggregate, in excess of $1,000.

(c) no Affiliate of the Company has entered into, or has had any direct or
indirect financial interest in, any Contract, transaction or business dealing of
any nature involving the Company other than with respect to the grant or
purchase of Interests in the Company or except in connection with employment
with Company.

(d) to the Knowledge of the Company, no Affiliate of the Company has any claim
or right against the Company, except for salary, vacation pay, expense
reimbursement or similar claims arising from such Affiliate’s employment with
the Company.

2.29 Interim Operations. Since December 31, 2006:

(a) The Company has operated in the Ordinary Course of Business, and there has
not been any occurrence, event, incident, action, failure to act or transaction
outside the Ordinary Course of Business;

(b) The Company has not (i) declared, accrued, set aside or paid any dividend or
made any other distribution in respect of any partnership interests (other than
distributions to Partners, in accordance with past

 

-24-



--------------------------------------------------------------------------------

practice, in respect of the taxes payable upon their allocable share of the
Company’s income) or (ii) repurchased, redeemed or otherwise reacquired any
partnership interests or other securities, or split, combined or reclassified
any of its partnership interests or issued or authorized the issuance of any
other securities in respect of, in lieu of or in substitution for partnership
interests, or repurchased or otherwise acquired, directly or indirectly, any
partnership interests;

(c) The Company has not sold or otherwise issued (or granted any warrants,
options or other rights to purchase) any partnership interests or any other
Equity Interest in the Company;

(d) The Company has not amended its Certificate of Limited Partnership or
Limited Partnership Agreement and has not effected or been a party to any
acquisition transaction, recapitalization, reorganization, reclassification (by
split or otherwise) of partnership interests or similar transaction (other than
the acquisition transaction with Buyer set forth herein);

(e) There has not been any material damage, destruction or other casualty loss
with respect to any of the Company’s assets;

(f) Company has not materially violated any Legal Requirement applicable to
Company;

(g) None of the Company or any Partner has entered into any Contract (other than
with Buyer and its Affiliates) regarding any sale or acquisition of the Company
(whether by merger, partnership interest acquisition or otherwise) or all or a
significant portion of its assets, or any license to its Intellectual Property
Rights outside the Ordinary Course of Business or any exclusive license to its
Intellectual Property Rights, nor has Company entered into any Contract with
respect to any acquisition by Company of any Person or assets that would
materially affect or relate to the Company’s business;

(h) There has not been, except as required by any change in GAAP, any material
change by Company in its accounting principles, practices or methods, in its Tax
practices or principles or in the practices or standards used to maintain
Company’s books, accounts or business records;

(i) Company has not violated, entered into, terminated or modified any of its
Company Contracts or Governmental Approvals, and no Governmental Authority or
other Person has amended, accelerated, terminated or modified any such Company
Contracts or Governmental Approvals;

(j) To Company’s Knowledge, no Proceeding has been commenced against Company,
and Company has not commenced any Proceeding against any other Person other than
for the routine collection of Accounts Receivable in the Ordinary Course of
Business;

(k) Company has not (i) failed to maintain its assets in good repair, order and
condition, reasonable wear and tear excepted, (ii) accelerated the collection of
any Accounts Receivable or (iii) made any sale of any such Accounts Receivable
or any accrual of liabilities, written off any Accounts Receivable which are
individually or in the aggregate material or portions thereof as uncollectible
or established an extraordinary reserve with respect thereto;

(l) Company has not sold, leased, transferred or assigned any material asset,
other than in the Ordinary Course of Business;

(m) Company has not assigned, nor granted any license or sublicense of any
rights under or with respect to, any of its Intellectual Property Rights or
granted any license with respect to any such right (other than non-exclusive
licenses to customers of the Company in the Ordinary Course of Business);

(n) Company has not made any material gifts or sold, transferred or exchanged
any material property on a non-arm’s length basis;

 

-25-



--------------------------------------------------------------------------------

(o) Company has not mortgaged, pledged or subjected any of its assets to any
Encumbrance;

(p) Company has not forgiven any material debt or otherwise released or waived
any material right or claim nor discharged any material lien nor paid any
obligation or Liability other than in the Ordinary Course of Business;

(q) To the Knowledge of Company, Company has not suffered any material loss of
or harm to any relationship with, any customer or other third Person material to
the Company’s business;

(r) The Company has not otherwise become subject to any Liability in an
individual or aggregate amount greater than $1,000 not otherwise reflected on
the most recent Interim Balance Sheet;

(s) Company has not taken, or failed to take, any other action that would or
could reasonably be expected to have a Material Adverse Effect; and

(t) Company has not entered into any Contract or otherwise agreed, in writing or
otherwise, to take any of the actions that are described above or that would be
reasonably likely to lead to the occurrence of any of the events or conditions
described above.

2.30 Finders and Brokers; Fees. Except as set forth on Section 2.30 of the
Company Disclosure Letter, neither the Company nor any person acting on behalf
of the Company has negotiated with any finder, broker or any similar person in
connection with the Acquisition. Except as set forth on Section 2.30 of the
Company Disclosure Letter, the Company has not entered into a Contract that
provides that a fee shall be paid to any Person if the Acquisition is
consummated and has not otherwise incurred any Liability for any brokerage fees,
commissions or finder’s fees with respect to this Agreement or the Acquisition.

2.31 Full Disclosure. Neither this Agreement (including all schedules and
exhibits hereto) nor the other Transaction Agreements (including all schedules
and exhibits thereto) contain any untrue statement of material fact or omits to
state any fact necessary to make any of the representations, warranties or
statements contained herein or therein not misleading.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER

The General Partner represents and warrants to Buyer (except, with respect to
any particular section or subsection of this ARTICLE III, to the extent
specifically described in the corresponding section or subsection of the General
Partner Disclosure Letter delivered to the Buyer at the time of execution hereof
(the “General Partner Disclosure Letter”)) that the statements contained in this
ARTICLE III are true and correct as of the date hereof and as of the Closing
Date.

3.1 Organization, Good Standing, Qualification.

(a) The General Partner is a limited liability company duly formed and validly
existing, and is in good standing, under the laws of the State of Texas, and is
duly qualified to conduct business and is in good standing in each jurisdiction
in which the failure to be so qualified and in good standing would or could
reasonably be expected to have a Material Adverse Effect. The General Partner
has all requisite power and authority to own and operate its properties and
assets, to execute and deliver this Agreement and the other Transaction
Agreements contemplated to be executed and delivered by it, to carry out the
provisions hereof and thereof, and to carry on its business as currently
conducted and as presently proposed to be conducted.

(b) Section 3.1(b) of the General Partner Disclosure Letter accurately sets
forth (i) the names of the members of the General Partner’s board of managers,
(ii) the names of the members of each committee of the General Partner’s board
of managers and (iii) the names and titles of the General Partner’s officers.

 

-26-



--------------------------------------------------------------------------------

(c) Neither the General Partner nor the Partners have ever approved, or
commenced any proceeding, or made any election contemplating, the dissolution or
liquidation of the General Partner or the winding up or cessation of the General
Partner’s business or affairs.

(d) Other than the partnership interests of the Company, the General Partner
does not currently own and has never owned, beneficially or otherwise, any
shares or other securities of, or any other direct or any other indirect
interest of any nature in, any Entity.

3.2 Articles of Organization and Amended and Restated Regulations; Records.

(a) The General Partner has delivered or otherwise made available to Buyer
accurate and complete copies of:

(i) the General Partner’s Articles of Organization and Amended and Restated
Regulations, including all amendments thereto, as presently in effect;

(ii) the membership interest records of the General Partner ; and

(iii) the minutes and other records of the meetings and other actions (including
any actions taken by written consent or otherwise without a meeting) relating to
the General Partner of the Partners, the General Partner’s board of managers and
all committees of the General Partner’s board of managers.

(b) The General Partner has never conducted any business under or otherwise
used, for any purpose or in any jurisdiction, any fictitious name, assumed name,
trade name or other name, other than name “Radlinx Management Company, LLC.”

(c) There has not been any uncured violation of (i) any of the provisions of the
General Partner’s Articles of Organization or Amended and Restated Regulations
or (ii) any resolutions adopted by the Partners related to the General Partner,
the General Partner’s board of managers, or any committee of the board of
managers of the General Partner’s within the last five (5) years, and no event
has occurred, and no condition or circumstance exists, that (with or without
notice or lapse of time) constitutes or is reasonably likely to result directly
or indirectly in such a violation.

(d) The books of account, membership interest records, minute books and other
records of the General Partner are accurate, up to date and complete in all
material respects. All of the records of the General Partner are in the actual
possession or control of the General Partner. The General Partner has been
administered and the General Partner limited liability company records
maintained as required by Legal Requirements to maintain the separate legal
existence of the General Partner.

3.3 Capitalization.

(a) As of the date of the Agreement, the authorized membership interests of the
General Partner consist of 1,000 units, of which 1,000 units are issued and
outstanding. No other Interests are authorized or issued and outstanding.
Section 3.3 of the General Partner Disclosure Letter sets forth a true and
complete list of the record holders of such Interests listing the type, amount
and percentage total of such Interests held by each such holder. All issued and
outstanding Interests have been issued in compliance with all applicable
securities laws and other applicable Legal Requirements.

(b) The General Partner has not granted any purchaser or other recipient of its
membership interests or other securities the right to require the General
Partner to register any securities under the Securities Act or to qualify for
any exemption thereunder.

 

-27-



--------------------------------------------------------------------------------

(c) Except as set forth on Section 3.3 of the General Partner Disclosure Letter,
there is no:

(i) outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire any membership interests or other securities
of the General Partner;

(ii) outstanding security, instrument or obligation that is or may become
convertible into or exchangeable for any membership interests or other
securities of the General Partner;

(iii) Contract under which the General Partner is or may become obligated to
sell or otherwise issue any of its membership interests or any other securities;

(iv) condition or circumstance that will directly or indirectly give rise to or
provide a reasonable basis for the assertion of a claim by any Person to the
effect that such Person is entitled to acquire or receive from the General
Partner any membership interests or other securities of the General Partner; or

(v) other Equity Interest existing with respect to the General Partner.

(d) The General Partner has never repurchased, redeemed or otherwise reacquired
(or agreed, committed or offered (in writing or otherwise) to repurchase, redeem
or otherwise reacquire) any membership interests or other securities.

3.4 Authority; Binding Nature of Agreements. The execution, delivery and
performance by the General Partner of this Agreement and such Transaction
Agreements to which it is contemplated to be a party have been duly authorized
by all necessary member action on the part of the General Partner, its board of
managers and the Partners. This Agreement and the other Transaction Agreements
constitute (assuming such agreements constitute legal, valid and binding
obligations of Buyer to the extent it is executing such agreements), or upon
execution and delivery will constitute (assuming such agreements constitute
legal, valid and binding obligations of Buyer to the extent it is executing such
agreements), the legal, valid and binding obligations of the General Partner,
enforceable against the General Partner in accordance with their respective
terms, subject only to bankruptcy, insolvency, reorganization and similar Legal
Requirements.

3.5 Tax Matters.

(a) The General Partner has prepared and timely filed all required Tax Returns
relating to any and all Taxes concerning or attributable to the General Partner
or its operations and such Tax Returns are true and correct and have been
completed in accordance with applicable law.

(b) The General Partner has timely paid all Taxes required to be paid and timely
paid or withheld with respect to its employees and other third parties (and
timely paid over any withheld amounts to the appropriate Governmental Authority)
all income taxes, Federal Insurance Contribution Act and Federal Unemployment
Tax Act amounts and other Taxes required to be withheld.

(c) The General Partner has not been delinquent in the payment of any Tax, nor
is there any Tax deficiency outstanding, assessed or proposed against the
General Partner, nor has the General Partner executed any outstanding waiver of
any statute of limitations on or extension of the period for the assessment or
collection of any Tax.

(d) No audit or other examination of any Tax Return of the General Partner is
presently in progress, nor has the General Partner been notified of any request
for such an audit or other examination. No adjustment relating to any Tax Return
filed by the General Partner has been proposed by any Governmental Authority to
the General Partner or any representative thereof. No claim has ever been made
by a Governmental Authority in a jurisdiction where the General Partner files
Tax Returns that the General Partner is or may be subject to taxation by that
jurisdiction.

(e) The General Partner has no liabilities for unpaid Taxes as of the respective
date of the General Partner Interim Financial Statements which have not been
accrued or reserved on the balance sheet included

 

-28-



--------------------------------------------------------------------------------

in the General Partner Interim Financial Statements, whether asserted or
unasserted, contingent or otherwise, nor has the General Partner incurred any
liability for Taxes since the date of such General Partner Interim Financial
Statements other than in the Ordinary Course of Business.

(f) The General Partner has made available to Buyer or its legal counsel or
accountants copies of all Tax Returns for the General Partner filed for all
periods since inception.

(g) There are (and immediately following the Closing there will be) no
Encumbrances on the assets of the General Partner relating to or attributable to
Taxes other than Permitted Encumbrances. There is no basis for the assertion of
any claim relating or attributable to Taxes which, if adversely determined,
would result in any Encumbrance for Taxes on the assets of the General Partner.

(h) The General Partner has (a) never been a party to any Tax sharing,
indemnification or allocation agreement or arrangement, nor does the General
Partner owe any amount under any such agreement or arrangement (b) no liability
for the Taxes of any other person as a transferee or successor, by contract, or
otherwise or (c) never been a party to any joint venture, partnership or other
agreement that could be treated as a partnership for Tax purposes (except, in
the case of each of (a), (b) and (c), as a result of the General Partner’s
ownership of a general partnership interest in the Company).

(i) The General Partner has not engaged in a reportable transaction under Treas.
Reg. § 1.6011-4(b), including any transaction that is the same as or
substantially similar to one of the types of transactions that the Internal
Revenue Service has determined to be a tax avoidance transaction and identified
by notice, regulation, or other form of published guidance as a listed
transaction, as set forth in Treas. Reg. § 1.6011-4(b)(2).

(j) The General Partner has been an entity treated as a partnership for U.S.
federal income tax purposes at all times since its inception.

(k) General Partner was formed for the sole purpose of owning a general
partnership interest in the Company, and has conducted no activities other than
such ownership.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BLOCKER CORP.

Blocker Corp. represents and warrants to Buyer that (except, with respect to any
particular section or subsection of this ARTICLE IV, to the extent specifically
described in the corresponding section or subsection of the Blocker Corp.
Disclosure Letter delivered to Buyer at the time of execution hereof (the
“Blocker Corp. Disclosure Letter”) the statements contained in this ARTICLE IV
are true and correct as of the date hereof and as of the Closing Date.

4.1 Organization, Good Standing, Qualification.

(a) Blocker Corp. is a corporation duly formed and validly existing, and is in
good standing, under the laws of the State of Delaware, and is duly qualified to
conduct business and is in good standing in each jurisdiction in which the
failure to be so qualified and in good standing would or could reasonably be
expected to have a Material Adverse Effect. Blocker Corp. has all requisite
power and authority to own and operate its properties and assets, to execute and
deliver this Agreement and the other Transaction Agreements contemplated to be
executed and delivered by it, to carry out the provisions hereof and thereof,
and to carry on its business as currently conducted and as presently proposed to
be conducted.

(b) Section 4.1(b) of the Blocker Corp. Disclosure Letter accurately sets forth
(i) the names of the members of Blocker Corp.’s board of directors, (ii) the
names of the members of each committee of the Blocker Corp.’s board of directors
and (iii) the names and titles of Blocker Corp.’s officers.

 

-29-



--------------------------------------------------------------------------------

(c) Neither Blocker Corp. nor its board of directors or stockholders have ever
approved, or commenced any proceeding, or made any election contemplating, the
dissolution or liquidation of Blocker Corp. or the winding up or cessation of
Blocker Corp.’s business or affairs.

(d) Other than its partnership interests in the Company and its membership
interests in the General Partner, Blocker Corp. does not current own and has
never owned, beneficially or otherwise, any shares or other securities of, or
any other direct or any other indirect interest of any nature in, any Entity.

4.2 Certificate of Incorporation; Records.

(a) Blocker Corp. has delivered or otherwise made available to Buyer accurate
and complete copies of:

(i) Blocker Corp.’s Certificate of Incorporation and By-Laws, including all
amendments thereto, as presently in effect;

(ii) the stock records of Blocker Corp.; and

(iii) the minutes and other records of the meetings and other actions (including
any actions taken by written consent or otherwise without a meeting) of the
stockholders, the board of directors and all committees of Blocker Corp.’s board
of directors.

(b) Blocker Corp. has never conducted any business under or otherwise used, for
any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or other name, other than the name “Healthlinx, Inc.”

(c) There has not been any uncured violation of (i) any of the provisions of
Blocker Corp.’s Certificate of Incorporation or By-Laws or (ii) any resolutions
adopted by Blocker Corp.’s board of directors, or any committee of the board of
directors of Blocker Corp. within the last five (5) years, and no event has
occurred, and no condition or circumstance exists, that (with or without notice
or lapse of time) constitutes or is reasonably likely to result directly or
indirectly in such a violation.

(d) The books of account, stock records, minute books and other records of
Blocker Corp. are accurate, up to date and complete in all material respects.
All of the records of Blocker Corp. are in the actual possession or control of
Blocker Corp. Blocker Corp. has been administered and the company records
maintained as required by Legal Requirements to maintain the separate corporate
existence of Blocker Corp.

4.3 Capitalization.

(a) As of the date of the Agreement, the authorized capital stock of Blocker
Corp. consists of 1,000 authorized shares of common stock, all of which are
issued and outstanding. DWHP owns all of the Shares of record and beneficially,
and no other Interests are authorized or issued and outstanding. Section 4.3 of
the Blocker Corp. Disclosure Letter sets forth a true and complete list of the
record holders of such Interests listing the type, amount and percentage total
of such Interests held by each such holder. All issued and outstanding
Interests, and have been issued in compliance with all applicable securities
laws and other applicable Legal Requirements.

(b) Blocker Corp. has not granted any purchaser or other recipient of its
securities the right to require Blocker Corp. to register any securities under
the Securities Act or to qualify for any exemption thereunder.

(c) Except as set forth on Section 4.3 of the Blocker Corp. Disclosure Letter,
there is no:

(i) outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire any capital stock or other securities of
Blocker Corp.;

 

-30-



--------------------------------------------------------------------------------

(ii) outstanding security, instrument or obligation that is or may become
convertible into or exchangeable for any capital stock or other securities of
Blocker Corp.;

(iii) Contract under which Blocker Corp. is or may become obligated to sell or
otherwise issue any of its capital stock or any other securities;

(iv) condition or circumstance that will directly or indirectly give rise to or
provide a reasonable basis for the assertion of a claim by any Person to the
effect that such Person is entitled to acquire or receive from Blocker Corp. any
capital stock or other securities of the General Partner; or

(v) other Equity Interest existing with respect to Blocker Corp.

(d) Blocker Corp. has never repurchased, redeemed or otherwise reacquired (or
agreed, committed or offered (in writing or otherwise) to repurchase, redeem or
otherwise reacquire) any capital stock interests or other securities.

4.4 Authority; Binding Nature of Agreements. The execution, delivery and
performance by Blocker Corp. of this Agreement and such Transaction Agreements
to which it is contemplated to be a party have been duly authorized by all
necessary action on the part of Blocker Corp., its board of directors and
shareholders. This Agreement and the other Transaction Agreements constitute
(assuming such agreements constitute legal, valid and binding obligations of
Buyer to the extent it is executing such agreements), or upon execution and
delivery will constitute (assuming such agreements constitute legal, valid and
binding obligations of Buyer to the extent it is executing such agreements), the
legal, valid and binding obligations of Blocker Corp., enforceable against
Blocker Corp. in accordance with their respective terms, subject only to
bankruptcy, insolvency, reorganization and similar Legal Requirements.

4.5 Tax Matters.

(a) Blocker Corp. has prepared and timely filed all Tax Returns relating to any
and all Taxes concerning or attributable to Blocker Corp. or its operations as
required on or before the date of this Agreement and such Tax Returns are true
and correct in all material respects and have been completed in accordance with
applicable law.

(b) Blocker Corp. has timely paid all Taxes it is required to pay and timely
paid or withheld with respect to its employees and other third parties, if any
(and timely paid over any withheld amounts to the appropriate Governmental
Authority) all income Taxes, Federal Insurance Contribution Act and Federal
Unemployment Tax Act amounts and other Taxes required to be withheld.

(c) Blocker Corp. has not been delinquent in the payment of any Tax, nor is
there any Tax deficiency outstanding, assessed or proposed against Blocker
Corp., nor has Blocker Corp. executed any outstanding waiver of any statute of
limitations on or extension of the period for the assessment or collection of
any Tax.

(d) No audit or other examination of any Tax Return of Blocker Corp. is
presently in progress, nor has Blocker Corp. been notified of any request for
such an audit or other examination. No adjustment relating to any Tax Return
filed by Blocker Corp. has been proposed by any Governmental Authority to
Blocker Corp. or any representative thereof. No claim has ever been made by a
Governmental Authority in a jurisdiction where Blocker Corp. does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.

(e) Blocker Corp. has no liabilities for unpaid Taxes which have not been
disclosed in Section 4.5 of the Blocker Corp. Disclosure Letter, whether
asserted or unasserted, contingent or otherwise, and Blocker Corp. has not
incurred any liability for Taxes since the date of such financial statements
other than in the Ordinary Course of Business.

 

-31-



--------------------------------------------------------------------------------

(f) Blocker Corp. has made available to Buyer or its legal counsel or
accountants copies of all Tax Returns for Blocker Corp. filed for all periods
since its inception.

(g) There are (and immediately following the Effective Time there will be) no
Encumbrances on the assets of Blocker Corp. relating to or attributable to Taxes
other than Permitted Encumbrances. There is no basis for the assertion of any
claim relating or attributable to Taxes which, if adversely determined, would
result in any Encumbrance for Taxes on the assets of Blocker Corp.

(h) Blocker Corp. is not, and has not been at any time, a “United States Real
Property Holding Corporation” within the meaning of Section 897(c)(2) of the
Code.

(i) Blocker Corp. has (a) never been a member of an affiliated group (within the
meaning of Code § 1504(a)) filing a consolidated U.S. federal income Tax Return,
(b) never been a party to any Tax sharing, indemnification or allocation
agreement or arrangement, nor does Blocker Corp. owe any amount under any such
agreement or arrangement (c) no liability for the Taxes of any person under
Treas. Reg. § 1.1502-6 (or any similar provision of state, local or non-U.S.
law, including any arrangement for group or consortium relief or similar
arrangement), as a transferee or successor, by contract, or otherwise and
(d) never been a party to any joint venture, partnership or other agreement that
could be treated as a partnership for Tax purposes (except, in the case of each
of (b), (c) and (d), as a result of its ownership of a membership interest in
the General Partner or a limited partnership interest in the Company).

(j) Blocker Corp. has not constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code.

(k) Blocker Corp. has not engaged in a reportable transaction under Treas. Reg.
§ 1.6011-4(b), including any transaction that is the same as or substantially
similar to one of the types of transactions that the Internal Revenue Service
has determined to be a tax avoidance transaction and identified by notice,
regulation, or other form of published guidance as a listed transaction, as set
forth in Treas. Reg. § 1.6011-4(b)(2).

(l) Blocker Corp. uses the accrual method of accounting for income Tax purposes.

(m) Blocker Corp. will not be required to include any income or gain or exclude
any deduction or loss from Taxable income as a result of (a) any change in
method of accounting under Section 481 of the Code, (b) closing agreement under
Section 7121 of the Code (or in the case of each of (a) and (b) under any
similar provision of applicable law), (c) installment sale or open transaction
disposition or (d) prepaid amount.

(n) There is no contract, agreement, plan or arrangement to which Blocker Corp.
is a party, including, without limitation, the provisions of this Agreement,
covering any employee or former employee of Blocker Corp. or other person,
which, individually or collectively (and alone or in conjunction with subsequent
events), could give rise to the payment of any amount that would not be
deductible pursuant to Sections 280G, 404 or 162(m) of the Code or any similar
provision of applicable law.

(o) Blocker Corp. was formed for the sole purpose of owning a general
partnership interest in the General Partner and a limited partnership interest
in the Company, and has conducted no activities other than such ownership.

4.6 Absence of Undisclosed Liabilities. Blocker Corp. has no Liabilities except
(i) franchise Taxes relating to its existence as a corporation and (ii) Taxes
relating to its allocable share of the Company’s income.

 

-32-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARTNERS

Each Partner severally represents and warrants to Buyer that the statements
contained in this ARTICLE V are true and correct as of the date hereof and as of
the Closing Date.

5.1 Ownership of Equity. Such Partner is the sole legal and beneficial owner of
all of the outstanding Interests and Shares, as the case may be, set forth
opposite such Partner’s name on Schedule 1.1(c) as of the Closing Date; and such
Interests and Shares are to be sold pursuant to this Agreement. None of such
Interests or Shares is subject to any Encumbrances or to any rights of first
refusal of any kind, except those set forth on Schedule 5.1 or applicable
federal or state securities laws, and no rights to purchase such Interests or
Shares, as the case may be, have been granted by any such Partner, by the
General Partner or by Blocker Corp. to any other Person. Such Partner has the
sole right to transfer such Interests or Shares, as the case may be, to Buyer.
Such Interests or Shares, as the case may be, constitute all of the Interests or
Shares, as the case may be, owned, beneficially or legally by such Partner, and
such Partner has no other rights to acquire Interests or Shares. Upon the
Closing, Buyer will receive good title to such Interests or Shares, as the case
may be, subject to no Encumbrances retained, granted or permitted by such
Partner, the General Partner, the Blocker Corp. or the Company. If such Partner
has purchased or otherwise acquired any Interests subject to repurchase by the
Company or the General Partner, as the case may be, such Partner has timely
filed all elections and notices under Section 83(b) of the Code with respect to
such Interests. Schedule 1.1(c) contains accurate wire transfer instructions for
such Partner.

5.2 Tax Matters. Such Partner has had an opportunity to review with its own tax
advisors the tax consequences of the Acquisition and the transactions
contemplated by this Agreement. Such Partner understands that it must rely
solely on its advisors and not on any statements or representations made by
Buyer, the Company, the General Partner or any of their agents. Such Partner
understands that it (and not Buyer or the Company) shall be responsible for its
own tax liability that may arise as a result of the Acquisition.

5.3 Absence of Claims by the Partners. Except for (i) compensation and expense
reimbursements less than $10,000 in the aggregate earned by employees of the
Company in the Ordinary Course of Business and (ii) payments required to be made
under continuing agreements noted as such on Section 2.28 of the Company
Disclosure Letter, no Partner has any present claim against the Company, the
General Partner or the Blocker Corp. or has Knowledge of the basis for any
future claim against the Company, the General Partner or the Blocker Corp
whether contingent or unconditional, fixed or variable, under any contract or on
any other legal basis whatsoever, whether in such Partner’s capacity as a
Partner or otherwise.

5.4 Authority. Such Partner has the legal capacity to enter into, as applicable,
this Agreement and the agreements contemplated by this Agreement to which such
Partner is a party and to consummate the transactions contemplated hereby and
thereby. No further action is required on the part of Partner to authorize this
Agreement and the agreements contemplated by this Agreement to which such
Partner is a party and the transactions contemplated hereby and thereby. This
Agreement and the agreements contemplated by this Agreement to which such
Partner is a party have been duly executed and delivered by such Partner and,
assuming the due authorization, execution and delivery by the other parties
thereto, constitute the valid and binding obligations of such Partner,
enforceable in accordance with their terms, except as such enforceability may be
limited by principles of public policy and subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors and to
rules of law governing specific performance, injunctive relief or other
equitable remedies.

5.5 No Conflict. The execution and delivery by such Partner of this Agreement
and the agreements contemplated by this Agreement to which such Partner is a
party and the consummation of the transactions contemplated hereby and thereby
will not conflict with (i) any mortgage, indenture, lease, contract or other
agreement or instrument, permit, concession, franchise or license to which such
Partner or any of its properties or assets are subject (a “Partner’s Conflict”)
or (ii) any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to such Partner or its properties or assets.

5.6 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any third
party, including a party to any agreement with such Partner (so as not to
trigger any Partners Conflict), is required by or with respect to such Partner
in connection with the execution and delivery of this Agreement and the
agreements contemplated by this Agreement to which such Partner is a party or
the consummation of the transactions contemplated hereby or thereby except for
such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable laws thereby.

 

-33-



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Company as follows, as of the date hereof
and the Closing, to and for the benefit of the Company and the Partners:

6.1 Organization, Standing and Power. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of Delaware. Buyer has the
corporate power to enter into and perform this Agreement and the other
Transaction Agreements to which it is a party, and Buyer is duly qualified to do
business and is in good standing in each jurisdiction in which the failure to be
so qualified and in good standing would or could reasonably be expected to have
a Material Adverse Effect on Buyer’s ability to enter into this Agreement and
the other Transaction Documents and consummate the transactions contemplated
hereby and thereby. Buyer is not in violation of any of the provisions of its
certificate of incorporation or bylaws in a manner which would or could
reasonably be expected to have a material adverse effect on Buyer’s ability to
enter into this Agreement and the other Transaction Documents and consummate the
transactions contemplated hereby and thereby.

6.2 Authority; Binding Nature of Agreements. The execution, delivery and
performance by Buyer of this Agreement and such Transaction Agreements to which
it is a party have been duly authorized by all necessary corporate action on the
part of Buyer. This Agreement and such other Transaction Agreements constitute
(assuming such agreements constitute legal, valid and binding obligations of
Company and the Partners), or upon execution and delivery will constitute
(assuming such agreements constitute legal, valid and binding obligations of
Company and the Partners), the legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with its terms, subject only to
bankruptcy, insolvency, reorganization and similar Legal Requirements.

6.3 Non-Contravention; Consents. The execution, delivery and performance of this
Agreement and the other Transaction Agreements and the consummation of the
Acquisition will not, directly or indirectly (with or without notice or lapse of
time): (i) contravene or result in a violation of any provisions of the Buyer’s
Certificate of Incorporation or Bylaws; or (ii) contravene, conflict with or
result in a violation of, any Order to which the Buyer or any assets owned by
the Buyer are subject.

6.4. Finders and Brokers; Fees. Neither the Buyer nor any person acting on its
behalf has negotiated with any finder, broker or any similar person in
connection with the Acquisition. The Buyer has not entered into a Contract that
provides that a fee shall be paid to any Person if the Acquisition is
consummated and has not otherwise incurred any Liability for any brokerage fees,
commissions or finder’s fees with respect to this Agreement or the Acquisition.

ARTICLE VII

ADDITIONAL AGREEMENTS

7.1 Public Announcements. Except as otherwise required by Legal Requirements,
(i) neither the Company, the General Partner, the Blocker Corp. nor any Partner
shall issue or cause the publication of any press release or other public
announcement with respect to the transactions contemplated hereby without the
prior written consent of Buyer and (ii) Buyer shall not issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated hereby without prior consultation with the Partner
Representative.

7.2 Key Personnel. GL and MB shall each be considered a key employee of the
Company (the “Key Personnel”) and, contemporaneously with the execution and
delivery of this Agreement, have entered into a service and non-competition
agreement (the “Employment Agreements”) satisfactory to Buyer. The Employment
Agreements will be signed simultaneously with this Agreement, and will become
effective as of the Closing.

 

-34-



--------------------------------------------------------------------------------

7.3 Closing Balance Sheet. The Company has prepared and delivered to Buyer an
estimated unaudited combined balance sheet of the Company and General Partner as
of the business day immediately preceding the Closing Date (the “Closing Balance
Sheet”), which Closing Balance Sheet is prepared on estimates derived from and
made in accordance with the books and records of the Company and General
Partner, and the Closing Balance Sheet shall, taking into account such
estimates, fairly present in all material respects the financial condition of
the Company and General Partner as of the date thereof. The Company shall
provide to Buyer any information and back-up materials (including bank account
information and an accounts payable schedule) reasonably requested by Buyer with
respect thereto. The Closing Balance Sheet shall be accompanied by a statement
(the “Statement”) setting forth the Closing Date Net Working Capital, the
Accounts Receivable and the Working Capital Threshold, which Statement shall
include a reasonably detailed summary of the calculations made to arrive at such
amounts. The Statement and the amounts reflected thereon shall be based upon the
amounts reflected on the Closing Balance Sheet (or otherwise calculated in the
case of the Working Capital Threshold), and shall accurately present in all
respects the Closing Date Net Working Capital, the Accounts Receivable and the
Working Capital Threshold.

7.4 Employee Plans. If requested by Buyer, Company shall, immediately prior to
the Closing, terminate any one or more of the Plans. In the event Buyer requests
that any of the Plans be terminated, Company shall adopt resolutions and shall
take all other actions necessary to effect the termination of any such Plans, to
be effective no later than the Closing, and shall provide to Buyer executed
resolutions by the board of managers of the Company authorizing the termination
of any such Plans.

7.5 Company Closing Deliverables. The Company has delivered or caused to be
delivered at Closing to Buyer, in form and substance reasonably acceptable to
Buyer, the following items:

(a) A duly executed opinion of Company’s outside corporate counsel,
substantially in the form attached hereto as Exhibit B;

(b) The signed written resignations of the officers and directors of the
Company, the General Partner and the Blocker Corp. in office immediately prior
to the Closing Date, effective contingent upon the consummation of the
Acquisition;

(c) A certificate from (i) the Secretary of State of the State of Texas as to
the Company’s and the General Partner’s good standing and (ii) the Secretary of
State of the State of Delaware as to the Blocker Corp’s good standing, in each
case dated at a date which is as close as reasonably practicable in advance of
the Closing Date, but in no event more than five (5) days prior to the Closing
Date;

(d) The Financial Statements described in Section 2.10(a);

(e) Signature cards for the bank accounts of Company listed on Section 2.13 of
the Company Disclosure Letter that Buyer may use to transfer authority of those
accounts to designees of Buyer’s choosing;

(f) A properly executed statement, in a form and substance reasonably acceptable
to Buyer, for purposes of satisfying Buyer’s obligations under Treas. Reg.
§ 1.1445-2(c)(3), and a notice to the Internal Revenue Service that complies
with the requirements of Treas. Reg. § 1.897-2(h)(2);

(g) A pay-off letter in respect of each outstanding instrument representing
Indebtedness of the Company and lien release documents relating thereto, in each
case reasonably satisfactory to Buyer, which will become effective upon payment
of the amounts specified in the pay-off letter

 

-35-



--------------------------------------------------------------------------------

(h) An amendment to the lease agreement related to Company property located at
747 Plaza Blvd, Coppell, Texas 75019 providing for, among other things, a right
in the Buyer to terminate upon sixty (60) days prior written notice;

 

  (i) Duly executed Extension Agreements; and

 

  (j) Such other items as may be provided for herein.

7.6 Tax Matters.

(a) Responsibility for Certain Taxes. Notwithstanding anything to the contrary
in this Agreement, in addition to any other remedy provided by this Agreement,
the Buyer Indemnified Parties (including, after the Closing, the Blocker Corp.,
the General Partner and the Company) shall be indemnified and held harmless
against any and all liability, obligation or commitment, whether or not accrued,
assessed or currently due and payable, as well as related Damages, for any and
all Taxes imposed on the Blocker Corp., the General Partner, the Company or
their respective operations with respect to any Tax period (or portion thereof)
ending on or before the Closing Date (a “Pre-Closing Tax Period”). The
indemnification obligation set forth in the preceding sentence shall be the sole
responsibility of DWHP with respect to Taxes imposed on the Blocker Corp., and
the sole responsibility of the Partners with respect to Taxes imposed on the
General Partner or the Company, but with respect to the General Partner or the
Company only to the extent secured by the Escrow Amount. In the case of any
taxable period that includes (but does not end on) the Closing Date (each, a
“Straddle Period”), (i) the real, personal and intangible property Taxes
(“Property Taxes”) imposed upon the Blocker Corp., the General Partner, the
Company or their respective operations that are allocable to the Pre-Closing Tax
Period shall be equal to the amount of such Property Taxes for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days during the Straddle Period that are in the Pre-Closing Tax Period and
the denominator of which is the number of days in the Straddle Period and
(ii) the Taxes (other than Property Taxes) imposed upon the Blocker Corp., the
General Partner, the Company or their respective operations that are allocable
to the Pre-Closing Tax Period shall be computed as if such taxable period ended
on the Closing Date, provided that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions), other than with respect to property placed in service after the
Closing, shall be allocated between the period ending on the Closing Date and
the period after the Closing Date in proportion to the number of days in each
period. Any cash refunds or credits of Taxes paid by Blocker Corp., or by DWHP
on behalf of Blocker Corp., shall be for the account of DWHP, and to the extent
received by Buyer or Blocker Corp. shall be offset against DWHP’s
indemnification obligation pursuant to this Section 7.6(a) or, to the extent not
required for that purpose, paid to DWHP.

(b) Tax Returns. Buyer shall be responsible for the preparation and filing of
any Tax Return of or with respect to the Blocker Corp., the General Partner, the
Company or their respective operations that is required to be filed after the
Closing Date, other than any such Tax Return for income taxes, franchise taxes
imposed in lieu of income taxes or similar taxes with respect to a Pre-Closing
Tax Period (an “Income Tax Return”). Each such Tax Return shall be true and
correct and completed in accordance with all Legal Requirements in all material
respects. At least thirty (30) days prior to the due date for filing (including
extensions), Buyer shall provide any such Tax Return relating to a Pre-Closing
Tax Period or a Straddle Period to DWHP, if it is a Tax Return of or with
respect to the Blocker Corp or its operations, or to the Partners, if it is a
Tax Return of or with respect to the General Partner, the Company, or their
respective operations, for review, and each such Tax Return shall be revised to
reflect the Partner’s reasonable comments that are received at least five
(5) days prior to the due date for filing (including extensions). The Partners
shall be responsible for the preparation and filing of any Tax Return of or with
respect to the General Partner, the Company or their respective operations, and
DWHP shall be responsible for the preparation and filing of any Tax Return of or
with respect to the Blocker Corp. or its operations, in each case if such Tax
Return is required to be filed on or before the Closing Date or is an Income Tax
Return. Each such Tax Return shall be true and correct and completed in
accordance with applicable law and consistent with past practice in all material
respects. At least thirty (30) days prior to the due date for filing (including
extensions), the Partners shall provide each such Tax Return to Buyer for
review, and each such Tax Return shall be revised to reflect Buyer’s reasonable
comments that are received at least five (5) days prior to the due date for
filing (including extensions).

 

-36-



--------------------------------------------------------------------------------

(c) Tax Contests. The Partners shall control and bear the cost of the conduct of
any audit, claim, dispute or controversy (“Tax Contest”) relating to any Tax
imposed on the General Partner, the Company or their respective operations for
which the Partners are responsible pursuant to Section 7.6(a). DWHP shall
control and bear the cost of the conduct of any Tax Contest relating to any Tax
imposed on the Blocker Corp. or its operations for which DWHP is responsible
pursuant to Section 7.6(a). Buyer shall have the right to participate at its own
expense in any Tax Contest referred to in the two preceding sentences, and the
Partners shall provide Buyer with copies of all correspondence and filings
relating to such Tax Contests. Buyer shall control all other Tax Contests
relating to the Blocker Corp., the General Partner, the Company or their
respective operations. The Partners shall not (i) take any position on any
amended Tax Return relating to the Blocker Corp., the General Partner, the
Company or their respective operations (including any Income Tax Return) that is
inconsistent with the provisions of this Agreement or (ii) settle or compromise
any Tax Contest relating to the Blocker Corp., RGMC, the Company or their
respective operations (including any Tax Contest with respect to any Income Tax
Return), in each case that would be inconsistent with the provisions of this
Agreement.

(d) Tax Sharing Agreements. Any Tax sharing, indemnification or allocation
agreement or arrangement to which the Blocker Corp., the General Partner, or the
Company is a party or by which any of them is bound shall be terminated
effective as of the Closing, and none of the Blocker Corp., the General Partner,
or the Company shall have any liability pursuant to any such agreement.

(e) Interim Tax Covenants. From the Execution Date until the earlier of the
Closing Date or the termination of this Agreement pursuant to ARTICLE IX, with
respect to the Blocker Corp., the General Partner, and the Company, none of the
Partners shall make or change any material Tax election, adopt or change any Tax
accounting method, enter into any closing agreement, settle or compromise any
Tax claim or assessment, file any amended Tax Return or other material Tax
Return, consent to the extension or waiver of the limitation period applicable
to any Tax claim or assessment.

(f) Cooperation. The parties to this Agreement shall provide assistance to each
other as reasonably requested in preparing and filing Tax Returns and responding
to Tax Contests, provide reasonably detailed notice of any Tax Contest
sufficient to apprise the other party of the nature of the claim, make available
to each other as reasonably requested all relevant information, records, and
documents, including workpapers, relating to Taxes of or with respect to the
Blocker Corp., the General Partner, the Company or their respective operation,
and retain any books and records that could reasonably be expected to be
necessary or useful in connection with any preparation by any other party of any
Tax Return, or for any Tax Contest. The Partners shall contact Buyer prior to
the disposition of any books and records described in this Section 7.6(f) and
allow Buyer to obtain such books and records within thirty (30) days of such
notice.

(g) Survival; Conflicts. The indemnity obligations set forth in this Section 7.6
and the representations and warranties contained in Sections 2.19 and 3.5 hereof
shall terminate on the second anniversary date of the Closing and the
representations and warranties contained in Section 4.5 (Tax Matters) shall
terminate on the date of the expiration of the applicable statute of limitations
with respect to Tax liabilities in question (giving effect to any waiver,
mitigation or extension thereof).

ARTICLE VIII

INDEMNIFICATION

8.1 Survival of Representations, Warranties and Covenants.

(a) All representations and warranties of the Company, the General Partner, the
Blocker Corp. and the Partners contained in this Agreement shall (i) survive the
Closing and any investigation at any time made and the consummation of the
Acquisition and (ii) terminate and expire at the end of two (2) years following
Closing except for any claims as to which written notice identifying such claim
and the basis thereof with reasonable specificity shall have been delivered
pursuant to the applicable provisions of this Agreement on or prior to such
date. Notwithstanding the foregoing (i) the representations and warranties in
Section 4.5 shall terminate on the date of

 

-37-



--------------------------------------------------------------------------------

expiration of the applicable statute of limitations and (ii) in the case of
liability for fraud, the representations and warranties that are the subject of
such fraud shall not terminate until the expiration of the applicable statute of
limitations. The representations and warranties of the Company, the General
Partner, the Blocker Corp. and the Partners contained in this Agreement (and any
right to indemnification for breach thereof or other right to indemnification
hereunder) shall not be affected by any investigation, verification or
examination by Buyer or by any Representative or employee of Buyer or by the
knowledge of the Buyer or the knowledge of any such Representative or employee
of any facts with respect to the accuracy or inaccuracy of any such
representation or warranty.

(b) Covenants. The covenants and agreements of the parties shall survive the
Closing and any investigation at any time made and the consummation of the
Acquisition until fully performed, unless limited by their terms or purposes.

(c) Effect of Expiration. On expiration or termination, the representations,
warranties and covenants described in subsections (a) and (b) above shall be of
no further force or effect, except with respect to any claim for indemnification
hereunder as to which written notice identifying such claim and the basis
thereof with reasonable specificity shall have been delivered pursuant to the
applicable provisions of this Agreement on or prior to such expiration or
termination.

8.2 Indemnification.

(a) From and after the Closing Date and until the expiration of the period set
forth in Section 8.1(a) or (b) (the “Indemnification Expiration”), the Partners
(the “Company Indemnifying Parties”) shall severally and pro rata in accordance
with their Consideration Percentage of the Escrow Amount, indemnify, defend and
hold harmless Buyer and its Representatives and employees (the “Buyer
Indemnified Parties”) from and against any and all Damages incurred by Buyer or
its Representatives, whether or not involving a third party claim, including
reasonable attorneys’ fees, arising out of, relating to or resulting from
(a) any breach or inaccuracy of a representation or warranty of the Company, the
General Partner, the Blocker Corp. or a Partner contained in this Agreement or
in any other Transaction Agreement or in any certificate, instrument, document
or agreement delivered by the Company, the General Partner, the Blocker Corp. or
a Partner pursuant to or in connection therewith (including, without limitation,
the Closing Balance Sheet) and (b) any breach of a covenant of the Company, the
General Partner, the Blocker Corp. or a Partner contained in this Agreement or
in any other Transaction Agreement. On expiration or termination of the
underlying representations, warranties and covenants, the obligations of Company
Indemnifying Parties in this Section 8.2(a) shall be of no further force or
effect with respect to any such expired or terminated representation, warranty
or covenant, except with respect to any claim for indemnification hereunder as
to which written notice identifying such claim and the basis thereof with
reasonable specificity shall have been delivered pursuant to the applicable
provisions of this Agreement on or prior to such expiration or termination.

(b) In the event that Buyer determines in good faith from time to time that it
or any Buyer Indemnified Parties is entitled to payment under the indemnities
set forth in this Agreement or is otherwise entitled to set-off any payment
hereunder, it shall deliver a written notice of claim (a “Claim”) to such effect
to the Partner Representative and to the Escrow Agent. The notice of a Claim
shall set forth in reasonable detail the basis for the claimed indemnity and, if
determinable, the amount of Damages related thereto (the “Projected Indemnity
Amount”). Resolution of such Claim shall be as set forth in the Escrow
Agreement.

(c) The Escrow Fund shall be reduced from time to time by any amount, without
duplication, (i) that has been determined by a court of competent jurisdiction
to be owing by a Partner to Buyer or a Buyer Indemnified Party, (ii) set forth
on a written notice delivered to the Escrow Agent by the Partner Representative
directing that such amount be deducted from the Escrow Fund and paid to Buyer or
a Buyer Indemnified Party, (iii) related to a Claim or Projected Indemnity
Amount to which the Partner Representative has not, within twenty (20) days
after receipt of notice of a Claim or the determination of such Projected
Indemnity Amount, disputed in writing pursuant to Section 8.2(g) below or
(iv) that is distributed to the Partners pursuant to Sections 8.2(d), 8.2(e)
and 8.2(f) below.

 

-38-



--------------------------------------------------------------------------------

(d) Promptly after the date that is twelve (12) months after the Closing Date
(such twelve month date, the “Initial Distribution Date”), Buyer will notify the
Partner Representative and the Escrow Agent in writing of the aggregate
Projected Indemnity Amount as of the Initial Distribution Date. As promptly as
practicable following delivery of such notice (but in no event sooner than
twenty (20) days after delivery of such notice), an amount (the “Initial
Distribution Amount”) equal to (i) $2.65 million, minus (ii) amounts theretofore
paid from the Escrow Fund pursuant to Section 8.2(c), minus (iii) an amount
equal to such aggregate Projected Indemnity Amount as of the Initial
Distribution Date, shall be transferred and delivered by the Escrow Agent to the
Partners in accordance with their Consideration Percentage and the written
payment instructions for each Partner delivered to the Escrow Agent by the
Partner Representative.

(e) Promptly after the date that is twenty-four (24) months after the Closing
Date (such twenty-four month date, the “Second Distribution Date”), Buyer will
notify the Partner Representative and the Escrow Agent in writing of the
aggregate Projected Indemnity Amount as of the Second Distribution Date. As
promptly as practicable following delivery of such notice (but in no event
sooner than twenty (20) days after delivery of such notice), an amount (the
“Second Distribution Amount”) equal to (i) the remainder of the Escrow Fund (as
the same may be reduced from time to time pursuant to this Agreement) as of such
date minus (ii) an amount equal to such aggregate Projected Indemnity Amount as
of the Second Distribution Date shall be transferred and delivered by the Escrow
Agent to the Partners in accordance with their Consideration Percentage and the
written payment instructions for each Partner delivered to the Escrow Agent by
the Partner Representative.

(f) Promptly after the final resolution of any outstanding claim following the
Second Distribution Date, notice of which was delivered in accordance with
Section 8.2(b), Buyer will notify the Partner Representative and the Escrow
Agent in writing of the remaining aggregate Projected Indemnity Amount as of
such date. As promptly as practicable following delivery of such notice, an
amount (the “Subsequent Distribution Amount”) equal to (i) the Remaining Amount
(as the same may be reduced from time to time pursuant to this Agreement) as of
such date minus (ii) an amount equal to the Projected Indemnity Amount as of
such date, shall be transferred and delivered by the Escrow Agent to the
Partners in accordance with their Consideration Percentage and the written
payment instructions for each Partner delivered to the Escrow Agent by the
Partner Representative. The “Remaining Amount” as of any date shall mean the
amount equal to (A) the remainder of the Escrow Fund (as the same may be reduced
from time to time pursuant to this Agreement) minus (B) the sum of (1) the
Initial Distribution Amount, (2) the Second Distribution Amount (if theretofore
paid) and (3) the aggregate amount transferred and delivered by the Escrow Agent
to the Partners prior to such date pursuant to this Section 8.2.

(g) Dispute Resolution. In the event that the Partner Representative disputes
any Claim or the Buyer’s determination of the Projected Indemnity Amount, the
Partner Representative shall notify Buyer and the Escrow Agent in writing within
twenty (20) days after receipt of notice of a Claim or the determination of such
Projected Indemnity Amount of such dispute and the Partner Representative and
Buyer shall attempt in good faith to resolve such dispute within thirty
(30) days of such notification by the Partner Representative to Buyer. If the
Partner Representative and the Buyer should so agree, a written notice setting
forth such agreement shall be prepared and signed by the Partner Representative
and Buyer and delivered to the Escrow Agent. If the Partner Representative does
not notify Buyer and the Escrow Agent in writing within the twenty (20) day
period after delivery by the Buyer of the notice of Claim, such failure to so
object shall be an irrevocable acknowledgment by the Partner Representative that
the Buyer Indemnified Parties are entitled to the full amount of the claim for
Damages set forth in such notice and the Escrow Agent is authorized to pay to
Buyer the full amount of such claim out of the Escrow Fund to payment of such
Damages. If such dispute is not so resolved within such 30-day period, then the
matter shall be resolved in accordance with the provisions of the Escrow
Agreement.

8.3 Indemnification Basket. In seeking indemnification for Damages under this
ARTICLE VIII, the Buyer Indemnified Parties shall make no Claim against the
Escrow Fund for Damages unless and until the cumulative aggregate of such Claims
exceeds $150,000 (the “Basket Amount”), after which the Buyer Indemnified
Parties shall be entitled to seek indemnification for all such Claims, provided,
however, that Claims in respect of any breach of the representations and
warranties set forth in Section 2.15 and Section 4.5, the obligations of the
Partners under Section 1.8 and the obligations of DWHP under Section 7.6 shall
not be subject to the Basket Amount limitation, and such Claims shall not count
toward satisfaction of the Basket Amount for purposes of other Claims for
recovery of Damages. Buyer’s sole remedy in respect of Claims for
indemnification, except as otherwise set forth herein, shall be limited to the
Escrow Fund.

 

-39-



--------------------------------------------------------------------------------

8.4 Procedures for Indemnification for Third Party Claims. In the event Buyer
becomes aware of a third-party claim which Buyer reasonably believes may result
in a demand for recovery of Damages, Buyer shall notify the Partner
Representative and the Escrow Agent of such claim, and the Partner
Representative shall be entitled on behalf of the Partners, at their expense, to
participate in, but not to determine or conduct, the defense of such claim.
Buyer shall have the right in its sole discretion to conduct the defense of and
settle any such claim; provided, however, that except with the consent of the
Partner Representative, no settlement of any such claim with third-party
claimants shall be determinative of the amount of Damages relating to such
matter. In the event that the Partner Representative has consented to any such
settlement, the Partners shall have no power or authority to object under any
provision of this ARTICLE VIII to the amount of any claim by Buyer with respect
to such settlement.

8.5 Partner Representative.

(a) Each of the Partners hereby appoints Gregory A. Lowenstein, as its agent and
attorney-in-fact, as the Partner Representative for and on behalf of the
Partners, to give and receive notices and communications, to authorize the
payment of Damages from the Escrow Fund, to object to any claim set forth in an
Officers Certificate, to agree to, negotiate, enter into settlements and
compromises of, and comply with orders of courts with respect to such claims,
and to take all other actions that are either (i) necessary or appropriate in
the judgment of the Partner Representative for the accomplishment of the
foregoing or (ii) specifically mandated by the terms of this Agreement. Such
agency may be changed by the Partners from time to time upon not less than
thirty (30) days prior written notice to the Partner Representative and the
Company. Upon any change in the Partner Representative, such successor Partner
Representative shall promptly provide the Buyer with a signature specimen. No
bond shall be required of the Partner Representative, and the Partner
Representative shall not receive compensation for its services. Notices or
communications to or from the Partner Representative shall constitute notice to
or from the Partners.

(b) The Partner Representative shall not be liable for any act done or omitted
hereunder as the Partner Representative while acting in good faith and in the
exercise of reasonable judgment. The Partners shall indemnify the Partner
Representative and hold the Partner Representative harmless against any loss,
liability or expense incurred without negligence or bad faith on the part of the
Partner Representative and arising out of or in connection with the acceptance
or administration of the Partner Representative’s duties hereunder, including
the reasonable fees and expenses of any legal counsel retained by the Partner
Representative.

(c) A decision, act, consent or instruction of the Partner Representative
pursuant to this Agreement shall constitute a decision of the Partners and shall
be final, binding and conclusive upon the Partners, and Buyer Indemnified
Parties may rely upon any such decision, act, consent or instruction of the
Partner Representative as being the decision, act, consent or instruction of the
Partners. In addition, the Partner Representative may agree to the amendment,
extension or waiver of this Agreement pursuant to Section 10.6 hereof. The Buyer
Indemnified Parties are hereby relieved from any liability to any Person for any
acts done by them in accordance with such decision, act, consent or instruction
of the Partner Representative.

8.6 Limitation of Liability. In no event shall the maximum liability of the
Company Indemnifying Parties under this ARTICLE VIII (exclusive of any liability
for indemnification for fraud or for breaches or inaccuracies of any of the
representations and warranties in Section 4.5) exceed, in the aggregate, the
balance of the Escrow Fund as of the date of such Claim. Except for Claims made
with respect to Damages related to a breach or inaccuracy of any of the
representations and warranties in Section 4.5 or in the case of any liability
for fraud, the Escrow Fund represents the sole source of recovery of any claims
made by Buyer Indemnified Parties pursuant to this ARTICLE VIII.

 

-40-



--------------------------------------------------------------------------------

ARTICLE IX

RELEASE

9.1 PARTNER RELEASE; ACKNOWLEDGEMENT. EFFECTIVE AS OF THE CLOSING, EACH PARTNER
DOES FOR ITSELF, HIMSELF OR HERSELF, AND ITS, HIS OR HER RESPECTIVE AFFILIATES,
PARTNERS, HEIRS, BENEFICIARIES, SUCCESSORS AND ASSIGNS (THE “RELEASING
PARTIES”), IF ANY, RELEASE AND ABSOLUTELY FOREVER DISCHARGE THE COMPANY AND THE
GENERAL PARTNER AND EACH OF THEIR RESPECTIVE MEMBERS, OFFICERS, DIRECTORS,
PARTNERS, AFFILIATES, EMPLOYEES AND AGENTS (EACH, A “RELEASED PARTY”) FROM AND
AGAINST ALL RELEASED MATTERS. “RELEASED MATTERS” MEANS ANY AND ALL CLAIMS,
DEMANDS, DAMAGES, DEBTS, LIABILITIES, OBLIGATIONS, COSTS, EXPENSES (INCLUDING
ATTORNEYS’ AND ACCOUNTANTS’ FEES AND EXPENSES), ACTIONS AND CAUSES OF ACTION OF
ANY NATURE WHATSOEVER, WHETHER NOW KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
THAT SUCH PARTNER NOW HAS, OR AT ANY TIME PREVIOUSLY HAD, OR SHALL OR MAY HAVE
IN THE FUTURE, AS A PARTNER, MEMBER, OFFICER, DIRECTOR, CONTRACTOR, CONSULTANT
OR EMPLOYEE OF THE COMPANY OR THE GENERAL PARTNER, ARISING BY VIRTUE OF OR IN
ANY MATTER RELATED TO ANY ACTIONS OR INACTIONS WITH RESPECT TO THE COMPANY AND
THE GENERAL PARTNER OR THEIR RESPECTIVE AFFAIRS ON OR BEFORE THE CLOSING DATE;
PROVIDED THAT RELEASED MATTERS SHALL NOT INCLUDE ANY RIGHT OF THE RELEASING
PARTIES UNDER THIS AGREEMENT OR THE TRANSACTION DOCUMENTS OR INCLUDE ANY OF THE
MATTERS NOTED IN SECTION 5.3. IT IS THE INTENTION OF THE PARTNERS IN EXECUTING
THIS RELEASE, AND IN GIVING AND RECEIVING THE CONSIDERATION CALLED FOR HEREIN,
THAT THE RELEASE CONTAINED IN THIS SECTION 9.1 SHALL BE EFFECTIVE AS A FULL AND
FINAL ACCORD AND SATISFACTION AND GENERAL RELEASE OF AND FROM ALL RELEASED
MATTERS AND THE FINAL RESOLUTION BY SUCH PARTNER AND THE RELEASED PARTIES OF ALL
RELEASED MATTERS. NOTWITHSTANDING ANYTHING HEREIN OR OTHERWISE TO THE CONTRARY,
THE RELEASE CONTAINED IN THIS SECTION 9.1 WILL NOT BE EFFECTIVE SO AS TO BENEFIT
A PARTICULAR RELEASED PARTY IN CONNECTION WITH ANY MATTER OR EVENT THAT WOULD
OTHERWISE CONSTITUTE A RELEASED MATTER, BUT INVOLVED FRAUD, WILLFUL CONCEALMENT,
OR THE BREACH OF ANY APPLICABLE LAW ON THE PART OF SUCH RELEASED PARTY. EACH
PARTNER HEREBY REPRESENTS TO THE COMPANY AND THE GENERAL PARTNER THAT SUCH
PARTNER HAS NOT VOLUNTARILY OR INVOLUNTARILY ASSIGNED OR TRANSFERRED OR
PURPORTED TO ASSIGN OR TRANSFER TO ANY PERSON ANY RELEASED MATTERS AND THAT NO
PERSON OTHER THAN SUCH PARTNER HAS ANY INTEREST IN ANY RELEASED MATTER BY LAW OR
CONTRACT BY VIRTUE OF ANY ACTION OR INACTION BY SUCH PARTNER. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PART OF THIS SECTION 9.1 SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS SECTION 9.1, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.

ARTICLE X

GENERAL PROVISIONS

10.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested;
provided that in the case of delivery by registered or certified mail, such
notices shall be deemed given three (3) days after they are so mailed) or sent
via facsimile (with confirmation of receipt) to the parties at the following
address (or at such other address for a party as shall be specified by like
notice) (notice to the Partner Representative shall be deemed to be notice to
all Company Indemnifying Parties for all purposes):

 

-41-



--------------------------------------------------------------------------------

  (a) if to Buyer, or following Closing, the Company, to:

Nighthawk Radiology Holdings, Inc.

250 Northwest Boulevard, Suite 202

Coeur d’Alene, Idaho 83814

Telephone No.: (866) 400-4295

Facsimile No.: (208) 292-2825

Attention: General Counsel

with a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

701 Fifth Avenue, Suite 5100

Seattle, Washington 98104-7036

Attention: Mark J. Handfelt

Facsimile No.: (206) 883-2699

Telephone No.: (206) 883-2547

 

  (b) if to any Partner, c/o the Partner Representative at the following
address:

Gregory A. Lowenstein

1108 Calais Drive

Southlake, TX 76092

Facsimile No.: (972) 929-1313

with a copy to:

Hallett & Perrin

2001 Bryan Street, Suite 3900

Dallas, Texas 75201

Attention: Bruce H. Hallett

Facsimile No.: 214-922-4170

Telephone No.: 214-922-4120

10.2 Interpretation and Construction of Transaction Agreements.

(a) Unless the context shall otherwise require, any pronoun herein or in another
Transaction Agreement shall include the corresponding masculine, feminine, and
neuter forms, and words using the singular or plural number also shall include
the plural or singular number, respectively. The words “include,” “includes” and
“including” herein or in another Transaction Agreement shall be deemed to be
followed by the phrase “without limitation” and the word “or” shall include the
meaning “either or both.” All references herein or in another Transaction
Agreement to sections, exhibits, and schedules shall be deemed to be references
to sections of, and exhibits and schedules to, the agreement in which such
references are made unless the context shall otherwise require. The table of
contents and the headings of the sections herein and in the other Transaction
Agreements are inserted for convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement or
such other Transaction Agreement, as the case may be. Unless the context shall
otherwise require, any reference herein or in another Transaction Agreement to
any agreement or other instrument or statute or regulation is to such agreement,
instrument, statute or regulation as amended and supplemented from time to time
(and, in the case of a statute or regulation, to any successor provision).

(b) The parties acknowledge that each party has participated in the drafting of
this Agreement and the other Transaction Agreements, and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement or any of the other Transaction Agreements.

 

-42-



--------------------------------------------------------------------------------

(c) Any reference in a Transaction Agreement to a “day” or a number of “days”
(without the explicit qualification of “business”) shall be interpreted as a
reference to a calendar day or number of calendar days. If any action or notice
is to be taken or given on or by a particular calendar day, and such calendar
day is not a Business Day, then such action or notice shall be deferred until,
or may be taken or given on, the next Business Day.

(d) The phrases “the date of this Agreement”, “the date hereof”, and terms of
similar import, unless the context otherwise requires, shall be deemed to refer
to the Execution Date.

10.3 Specific Performance. Each party agrees that irreparable harm, for which
there may be no adequate remedy at law and for which the ascertainment of
Damages would be difficult, would occur in the event any of the provisions of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached. Each party accordingly agrees that the other parties shall
be entitled to specifically enforce this Agreement and to obtain an injunction
or injunctions to prevent breaches of the provisions of this Agreement or any
other Transaction Agreement and to enforce specifically the terms and provisions
hereof or thereof, in each instance without being required to post bond or other
security and in addition to, and without having to prove the adequacy of, other
remedies at law.

10.4 Counterparts; Delivery. This Agreement may be executed in one or more
counterparts and delivered by facsimile or PDF, all of which shall be considered
one and the same agreement, shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties, it
being understood that all parties need not sign the same counterpart, and upon
such delivery any facsimile or PDF signature will be deemed to have the same
effect as if the original signature had been delivered to the other party.

10.5 Entire Agreement. This Agreement, the other Transaction Agreements, and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto, including the exhibits and the schedules hereto
and thereto, (a) constitute the entire agreement among the parties with respect
to the subject matter hereof and (b) supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

10.6 Amendment; Waiver; Requirement of Writing. This Agreement and each of the
other Transaction Agreements cannot be amended or changed nor any performance,
term, or condition waived in whole or in part except by a writing signed by the
party against whom enforcement of the amendment, change or waiver is sought. Any
term or condition of this Agreement and each of the other Transaction Agreements
may be waived at any time by the party hereto entitled to the benefit thereof,
and any such term or condition may be modified at any time by an agreement in
writing executed by each of the parties hereto entitled to the benefit thereof.
No delay or failure on the part of any party in exercising any rights hereunder,
and no partial or single exercise thereof, will constitute a waiver of such
rights or of any other rights hereunder.

10.7 [Intentionally Reserved].

10.8 No Third-Party Beneficiaries. Except with respect to the consideration to
be provided hereunder nothing in this Agreement or the other Transaction
Agreements will be construed as giving any person, other than the parties and
their successors and permitted assigns, any right, remedy, or claim under or in
respect of this Agreement or the other Transaction Agreements or any provision
hereof or thereof.

10.9 Disclaimer of Agency. Except for any provisions herein or in the
Transaction Agreements expressly authorizing one party to act for another,
neither this Agreement nor any Transaction Agreement shall constitute any party
as a legal representative or agent of the other party, nor shall a party have
the right or authority to assume, create, or incur any Liability of any kind,
expressed or implied, against or in the name or on behalf of the other party or
any of its Affiliates.

10.10 Relationship of the Parties. Nothing contained in this Agreement or the
Transaction Agreements is intended to, or shall be deemed to, create a
partnership or joint venture relationship among the parties hereto or thereto or
any of their Affiliates for any purpose, including tax purposes.

 

-43-



--------------------------------------------------------------------------------

10.11 Assignment. Unless otherwise set forth in another Transaction Agreement
(with respect to such agreement only), this Agreement and the other Transaction
Agreements and the rights and obligations of each party hereunder or thereunder
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.

10.12 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect, and the application of such provision to
other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto. The parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

10.13 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity,
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy.

10.14 Governing Law and Venue; Certain Costs.

(a) This Agreement and the other Transaction Agreements will be construed and
interpreted in accordance with and governed by the law of the State of Delaware
without regard to the choice-of-law provisions thereof.

(b) Each of the parties hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of (i) any Washington
State court sitting in the County of King and (ii) the United States District
Court for the Western District of Washington, in any suit, action or proceeding
arising out of or relating to this Agreement or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding brought by it or any of its Affiliates shall be heard and determined
in such courts, provided, however, in the event Buyer makes any allegation of
fraud against any Partner(s) after the date that is two (2) years from the
Closing, each of the parties hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of (i) any Texas State
court sitting in the County of Dallas and (ii) the United States District Court
for the Northern District of Texas, in any suit, action or proceeding arising
out of or relating to such allegation or for recognition or enforcement of any
judgment related thereto.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives
(and agrees not to plead or claim), to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in (i) any Washington State court sitting in the County of King,
(ii) the United States District Court for the Western District of Washington
and, for purposes of the proviso clause contained in Section 10.14(b) only,
(A) any Texas State court sitting in the County of Dallas and (B) the United
States District Court for the Northern District of Texas. Each party hereby
irrevocably waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court and further waives the right to object, with respect to such suit,
action or proceeding, that any such court does not have jurisdiction over such
party.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS PARAGRAPH.

 

-44-



--------------------------------------------------------------------------------

(e) Each party to this Agreement irrevocably consents to service of process by
U.S. registered mail to such Person’s respective address set forth in
Section 12.1. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

(f) In the event of any suit, action or proceeding hereunder involving an
allegation of fraud made against any Partner(s) after the date that is two
(2) years from the Closing, the prevailing party shall be entitled to an award
of reasonable attorney’s fees and court costs.

[SIGNATURE PAGE FOLLOWS]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by it or by an officer or representative thereunto duly
authorized, all as of the date first written above.

 

BUYER NIGHTHAWK RADIOLOGY HOLDINGS, INC. By:  

/s/ Tim Mayleben

Name:  

 

Title:   Executive Vice President & COO COMPANY THE RADLINX GROUP, LTD. By:
Radlinx Group Management Company, LLC its General Partner By:  

/s/ Gregory A. Lowenstein

Name:   Gregory A. Lowenstein Title:   Manager GENERAL PARTNER RADLINX
MANAGEMENT COMPANY, LLC By:  

/s/ Gregory A. Lowenstein

Name:   Gregory A. Lowenstein Title:   Manager PARTNER REPRESENTATIVE GREGORY A.
LOWENSTEIN By:  

/s/ Gregory A. Lowenstein

Name:   Gregory A. Lowenstein BLOCKER CORP. HEALTHLINX, INC. By:  

/s/ Justin Pettit

Name:   Justin Pettit Title:   Secretary

[STOCK AND PARTNERSHIP INTEREST PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

PARTNER: DW HEALTHCARE PARTNERS, L.P. By: DW Healthcare Management, LLC (its
General Partner) By:  

/s/ Andrew C. Carragher

Name:   Andrew C. Carragher Title:   Managing Member PARTNER: GREGORY A.
LOWENSTEIN Name:  

/s/ Gregory A. Lowenstein

PARTNER: MARK J. BAKKEN Name:  

/s/ Gregory A. Lowenstein

[STOCK AND PARTNERSHIP INTEREST PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SERIES B HOLDER: M. WAYNE SOMERS Name:  

/s/ M. Wayne Somers

SERIES B HOLDER: MARK PANTENBURG Name:  

/s/ Mark Pantenburg

SERIES B HOLDER: CALVIN B. HALL Name:  

Calvin B. Hall

[STOCK AND PARTNERSHIP INTEREST PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“Accounts Receivable” shall have the meaning set forth in Section 2.12(a).

“Acquisition” shall have the meaning set forth in the recitals hereto.

“Affiliate” shall mean, with respect to (a) any Person (including the Company),
(i) any member of the immediate family (including spouse, brother, sister,
descendant, ancestor or in-law) of such Person, (ii) any officer, director or
partner of such Person, (iii) any corporation, partnership, trust or other
Entity in which any such Person or any such family partner of such Person has a
five percent (5%) or greater interest or is a director, officer, partner or
trustee or (iv) any Person that controls, or is controlled by, or is under
common control with, such Person and (b) the Company.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Basket Amount” shall have the meaning set forth in Section 8.3.

“Blocker Corp.” shall have the meaning set forth in the preamble hereto.

“Blocker Corp. Stock” shall have the meaning set forth in the preamble hereto.

“Business Day” shall mean any day other than (i) a Saturday or a Sunday or
(ii) a day on which federally chartered banking and savings and loan
institutions are authorized or required by law to be closed in the United
States.

“Business Revenue” shall mean revenue accrued by the Buyer or the Company in
connection with the provision of professional teleradiology services of the type
offered by the Company as of the Closing Date. For clarity, Business Revenue
shall not include revenue accrued in connection with the provision of services
related to (i) coronary computed tomography angiography or (ii) technology and
workflow solutions.

“Buyer” shall have the meaning set forth in the preamble hereto.

“Buyer Indemnified Parties” shall have the meaning set forth in Section 8.2(a).

“Cash” shall mean the amount of cash and cash equivalents set forth on the
Closing Balance Sheet.

“Certificate of Limited Partnership” shall mean the Company’s Certificate of
Limited Partnership.

“Change in Control Payments” means the aggregate amount of all change of
control, bonus, termination, severance or other similar payments that are
payable by the Company to any Person as a result of or in connection with the
Acquisition or any of the other transactions contemplated by this Agreement
(alone or in combination with any other event), whether accrued, incurred or
paid prior to, at or after the Closing.

“Claim” shall have the meaning set forth in Section 8.2(b).

“Closing” shall have the meaning set forth in Section 1.6(a).

“Closing Balance Sheet” shall have the meaning set forth in Section 7.3.

“Closing Date” shall have the meaning set forth in Section 1.6(a).

“Closing Date Current Liabilities” shall mean the amount of current liabilities
set forth on the Closing Balance Sheet.

 



--------------------------------------------------------------------------------

“Closing Date Net Working Capital” shall mean an amount equal to (A) the amount
of total current assets of the Company minus (B) the amount of total current
liabilities (other than Indebtedness) of the Company, in the case of each of
clauses (A) and (B) as indicated on the Closing Balance Sheet (it being
understood that notwithstanding anything herein to the contrary, all Change in
Control Payments and Transaction Expenses of the Company, in each case to the
extent not paid (or agreed to be paid by the Partners) prior to the date of the
Closing Balance Sheet, will be set forth on the Closing Balance Sheet and deemed
to be current liabilities of the Company in determining Closing Date Net Working
Capital).

“Closing Payment” shall have the meaning set forth in Section 1.3(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collected AR” shall mean the total amount collected by Buyer or the Company on
or prior to the Cut-Off Date of Accounts Receivable set forth on the Closing
Balance Sheet (it being understood that amounts received by the Company from
account debtors prior to the Cut-Off Date shall be applied to the oldest
Accounts Receivable from such account debtor as of the date of payment).

“Company” shall have the meaning set forth in the preamble hereto.

“Company Contracts” shall have the meaning set forth in Section 2.21(a).

“Company Disclosure Letter” shall have the meaning set forth in the introductory
paragraph to ARTICLE II.

“Company Indemnifying Parties” shall have the meaning set forth in
Section 8.2(a).

“Company Intellectual Property” shall mean (i) all Company Registered
Intellectual Property Rights and (ii) any other Intellectual Property Rights
owned, used, controlled, authorized for use or held by Company.

“Company Registered Intellectual Property Rights” shall mean all Registered
Intellectual Property Rights at any time owned by, filed in the name of or
applied for by Company.

“Company Technology” shall mean all electronic data processing, information,
record keeping, communications, telecommunications and other computing systems
and Technology owned, used, controlled, authorized for use or held by Company.

“Confidential Information” shall mean all Trade Secrets and other confidential
or proprietary information of a Person that such Person desires remain secret or
confidential, including information derived from reports, investigations,
research, work in progress, codes, marketing and sales programs, financial
projections, cost summaries, pricing formulas, contract analyses, financial
information, projections, confidential filings with any state or federal agency,
and all other confidential concepts, methods of doing business, ideas, materials
or information prepared or performed for, by or on behalf of such Person by its
employees, officers, directors, agents, representatives, or consultants.

“Consent” shall mean any (i) approval, authorization, certificate, concession,
consent, declaration, grant, exemption, license, permit, variance, vote or
waiver, (ii) registration or filing or (iii) report or notice, including all
renewals, amendments and extensions of any of the foregoing and any similar
matters.

“Consideration Percentage” means with respect to DWHP 38.2%, with respect to MB
28.65%, with respect to GL 28.65%, with respect to MS 1.5% , with respect to MP
1.5% and with respect to CH 1.5%.

“Contract” shall mean any agreement, contract, promise, understanding,
arrangement, commitment or undertaking of any nature (whether written or oral
and whether express or implied), that is currently in effect, and including any
amendment, modification, side letter, supplement or other agreement or change
with respect to the foregoing that is currently in effect, whether written or
oral.

 

-2-



--------------------------------------------------------------------------------

“Copyrights” shall mean all copyrights, including rights in and to Software,
works of authorship and all other rights corresponding thereto throughout the
world, whether published or unpublished, including rights to prepare, reproduce,
perform, display and distribute copyrighted works and copies, compilations and
derivative works thereof.

“Current Leased Premises” shall have the meaning set forth in Section 2.14(f).

“Customer Contracts” means any and all Contracts with customers of the Company,
including professional services agreements, supply agreements, service
agreements, license agreements, maintenance and development agreements and
consulting agreements.

“Cut-Off Date” shall have the meaning set forth in Section 1.3(b).

“Damages” shall mean and include any loss, Liability, damage, injury, decline in
value, claim, demand, settlement, judgment, award, fine, penalty, Tax, fee
(including any legal fee, accounting fee, expert fee or advisory fee), charge,
cost (including any cost of investigation) or expense of any nature.

“DWHP” shall have the meaning set forth in the preamble hereto.

“Earnout Amount” means twenty-five percent (25%) of the Business Revenue
generated from the entities listed on Exhibit C during the one-year period
immediately after the Closing Date.

“Earnout Payment” shall have the meaning set forth in Section 1.4(a).

“Earnout Payment Date” shall have the meaning set forth in Section 1.4(a).

“Employment Agreements” shall have the meaning set forth in Section 7.2.

“Employee Benefit Plan” shall have the meaning specified in Section 3(3) of
ERISA.

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, trust, equitable interest, claim, preference,
right of possession, lease, tenancy, license, encroachment, covenant, Order,
proxy, option, right of first refusal, preemptive right, community property
interest, limitation, material impairment, imperfection of title, condition or
restriction of any nature (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset), but excluding any
encumbrance which has been released in connection with the transactions
contemplated hereby.

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust company (including any limited liability company or joint
stock company) or other legal entity.

“Environmental Law” shall mean any Legal Requirement or Governmental Approval
relating to the protection of the environment (including air, water, soil and
natural resources) or health and safety aspects associated with environmental
protection, including with respect to the release of any Hazardous Materials.

“Equity” shall have the meaning set forth in Section 1.1(b).

“Equity Interest” means (i) the capital stock of or other equity or ownership
interest in an Entity (including partnership or membership interests and limited
liability company partnership or membership interests and similar interests and
any similar or equivalent rights) and any document evidencing any of the
foregoing, (ii) any securities, shares or rights convertible into or exercisable
for, and any preemptive, subscription, acquisition or other outstanding right,
option, warrant, conversion right, exercise right, stock appreciation right,
redemption right,

 

-3-



--------------------------------------------------------------------------------

repurchase right, phantom security, or Contract of any nature related to the
capital stock or other interest described in clause (i) above and (iii) any
beneficial interest related to the capital stock or other interest described in
clause (i) above.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean each trade or business, whether or not
incorporated, that would be treated as a single employer with Company under
Section 4001 of ERISA or Section 414(b), (c), (m) or (o) of the Code.

“Escrow Agent” means Wells Fargo Bank, National Association.

“Escrow Agreement” means that certain Escrow Agreement, dated the date hereof,
by and among the parties hereto and the Escrow Agent.

“Escrow Amount” shall have the meaning set forth in Section 1.5.

“Escrow Fund” shall have the meaning set forth in Section 1.5.

“Execution Date” shall have the meaning set forth in the preamble hereto.

“Extension Agreements” shall mean the Waiver and Amendment Number One to
Teleradiology Services Agreement (Daytime Services) by and among Nighthawk
Radiology Services, LLC, US Radiology Partners of Texas, Inc. and the Company,
the Waiver and Amendment Number One to Teleradiology Services Agreement (Daytime
Services) by and among Nighthawk Radiology Services, LLC, US Radiology Partners
of Louisiana, Inc. and the Company, the Waiver and Amendment Number One to
Teleradiology Services Agreement (Daytime Services) by and among Nighthawk
Radiology Services, LLC, MidSouth Radiology Partners, LLC and the Company, the
Waiver and Amendment Number One to Teleradiology Services Agreement (After Hours
Coverage Agreement) by and among Nighthawk Radiology Services, LLC, US Radiology
Partners of Texas, Inc. and the Company and the Waiver and Amendment Number One
to Teleradiology Services Agreement (After Hours Coverage Agreement) by and
among Nighthawk Radiology Services, LLC, US Radiology Partners of Louisiana,
Inc. and the Company, each of the preceding agreements executed on the same date
as this Agreement.

“Financial Statements” shall have the meaning set forth in Section 2.10(a).

“GAAP” shall mean U.S. generally accepted accounting principles in effect on the
date on which they are to be applied pursuant to this Agreement, applied
consistently throughout the relevant periods.

“GL” shall have the meaning set forth in the preamble hereto.

“General Partner” shall have the meaning set forth in the preamble hereto.

“General Partner, Ltd.” shall have the meaning set forth in Section 3.2(b).

“General Partnership Agreement” shall mean the Amended and Restated Regulations
of the General Partner dated as of February 28, 2006.

“Governmental Approval” shall mean any (i) permit, license, certificate,
concession, approval, consent, ratification, permission, clearance,
confirmation, exemption, waiver, franchise, certification, designation, rating,
registration, variance, qualification, accreditation or authorization issued,
granted, given, required by or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement or
(ii) pending application or request for any of the foregoing in (i) above.

“Governmental Authority” shall mean any (i) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign or
other government; (iii) federal, state, local, municipal, foreign or other
court, arbitrator, or judicial or governmental or

 

-4-



--------------------------------------------------------------------------------

quasi-judicial or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or entity and any court or other tribunal);
(iv) multinational organization or body, (v) individual, entity or body entitled
to exercise any executive, legislative, judicial, administrative, regulatory,
police, military or taxing authority or power of any nature or (vi) arbitrator
or arbitral panel.

“GP Interests” shall have the meaning set forth in Section 1.1(b).

“Hazardous Material” shall mean any material, substance or waste listed,
defined, designated or classified by or pursuant to Environmental Law as
hazardous, toxic, pollutant, contaminant or words of similar meaning or effect,
including petroleum or petroleum products (including crude oil) and any
derivative or by-products thereof, natural gas, synthetic gas and any mixtures
thereof, radioactive material or any substance that is or contains
polychlorinated biphenyls (PCBs), radon gas, urea formaldehyde,
asbestos-containing materials (ACMs) or lead.

“HIPAA” shall have the meaning set forth in Section 2.8(e).

“Indemnification Expiration” shall have the meaning set forth in Section 8.2(a).

“Intellectual Property Rights” shall mean any intellectual property rights,
including, without limitation, Patents, Copyrights, mask works, moral rights,
Trade Secrets, Trademarks, designs, and Technology, together with (i) all
registrations and applications for registrations therefor and (ii) all rights to
any of the foregoing (including: (A) all rights received under any license or
other arrangement with respect to the foregoing, (B) all rights or causes of
action for infringement or misappropriation (past, present or future) of any of
the foregoing and (C) all rights to apply for or register any of the foregoing),
but excluding any commercially available shrink-wrap software licensed by the
Company).

“Indebtedness” of any Person means (i) all obligations of such Person for
borrowed money or with respect to cash deposits or advances of any kind other
than customer pre-payments made pursuant to Contracts in the Ordinary Course of
Business, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) all obligations of such Person upon which
interest charges are customarily paid, other than trade credit incurred in the
Ordinary Course of Business consistent with past practice, (iv) all obligations
of such Person under conditional sale or other title retention agreements
relating to property or assets purchased by such Person, (v) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, other than trade payables in the Ordinary Course of Business paid
consistent with past practice, (vi) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(vii) all guarantees by such Person, (viii) all capital lease obligations of
such Person, (ix) all net obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements and (x) all obligations of such Person as an
account party in respect of letters of credit and bankers’ acceptances.

“Initial Distribution Amount” shall have the meaning set forth in
Section 8.2(d).

“Initial Distribution Date” shall have the meaning set forth in Section 8.2(d).

“Interests” shall have the meaning set forth in Section 1.1(b).

“Interim Balance Sheet” shall have the meaning set forth in Section 2.10(b).

“Interim Financial Statements” shall have the meaning set forth in
Section 2.10(a)(ii).

“JCAHO” shall have the meaning set forth in Section 2.8(f).

“Key Personnel” shall have the meaning set forth in Section 7.2.

 

-5-



--------------------------------------------------------------------------------

“Knowledge” shall mean any fact or matter known by a MB, GL or any Series B
Holder or which any thereof could reasonably be expected to have discovered or
have become aware of in the course of performing his duties.

“Leased Premises” shall have the meaning set forth in Section 2.16.

“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, ordinance, code, Order, edict,
decree, proclamation, treaty, convention, rule, regulation, permit, ruling,
directive, requirement (licensing or otherwise), specification, determination,
decision, opinion or interpretation that is or has been issued, enacted,
adopted, passed, approved, promulgated, made, implemented or otherwise put into
effect by or under the authority of any Governmental Authority.

“Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability, debt, obligation, or duty), regardless of
whether such debt, obligation, duty, or liability would be required to be
disclosed on a balance sheet prepared in accordance with generally accepted
accounting principles and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.

“Limited Partnership Agreement” shall mean the Amended and Restated Limited
Partnership Agreement of the Company dated February 28, 2006.

“LP Interests” shall have the meaning set forth in Section 1.1(b).

“Material Adverse Effect” shall mean, as to any Person, an event, circumstance,
fact or condition which has had or which could reasonably be expected to have a
material adverse effect on (i) such Person’s business, condition, assets,
liabilities, operations, financial performance, or prospects for continuing the
operation of its business as conducted at Closing or (ii) the ability of such
Person to enter into this Agreement or the other Transaction Agreements to which
it is a party, to consummate the Acquisition, or to perform its obligations
hereunder or under such other Transaction Agreements (excluding any changes
resulting from or arising out of general market, economic or political
conditions, provided that such changes do not have a substantially
disproportionate impact on such Person) or other changes incident to, or
reasonably foreseeable as a result of, the consummation of the transactions
contemplated hereby.

“MB” shall have the meaning set forth in the preamble hereto.

“Multiemployer Plan” shall mean a pension benefit plan described in
Section 3(37) of ERISA.

“Officer’s Certificate” shall have the meaning set forth in Section 8.2(b).

“Order” shall mean any temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ, award or similar action
that is or has been issued, made, entered, rendered or otherwise put into effect
by or under the authority of any court, administrative agency or other
Governmental Authority or any arbitrator or arbitration panel.

“Ordinary Course of Business” shall, as to any Person, describe any action taken
by a party if (i) such action is consistent with such Person’s past practices
and is taken in the ordinary course of such Person’s normal day-to-day
operations and (ii) such action is not required to be authorized by such
Person’s equity owners, board of directors or any committee thereof and does not
require any other separate or special authorization of any nature.

“Partner” and “Partners” shall have the meaning set forth in the preamble
hereto.

“Partner Proceeding” shall have the meaning set forth in Section 2.7.

“Partner’s Conflict” shall have the meaning set forth in Section 5.5.

 

-6-



--------------------------------------------------------------------------------

“Patents” shall mean all United States and foreign patents and utility models
and applications therefor and all reissues, divisions, re-examinations,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, and equivalent or similar rights anywhere in the world in inventions
and discoveries.

“Pension Plan” shall mean an employee benefit plan, fund, program, contract or
arrangement that is subject to Section 412 of the Code, Section 302 of ERISA or
Title IV of ERISA or any Multiemployer Plan.

“Permitted Encumbrances” shall mean (a) Encumbrances for taxes, assessments and
other governmental charges not yet due and payable, (b) Encumbrances for taxes,
assessments and other governmental charges that are being contested in good
faith by appropriate Proceedings promptly instituted and diligently conducted
and for which reasonable reserves have been established, or (c) statutory,
mechanics’, laborers’ and material men’s liens arising in the Ordinary Course of
Business for sums not yet due.

“Permitted Indebtedness” shall mean accounts payable incurred in the Ordinary
Course of Business.

“Person” shall mean any individual, Entity or Government Authority.

“Plans” shall have the meaning as set forth in Section 2.18(a).

“Pre-Closing Tax Period” shall have the meaning set forth in Section 7.6(a).

“Prior Leased Premises” shall have the meaning set forth in Section 2.14(f).

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation that is, has been or may in the future be commenced, brought,
conducted or heard at law or in equity or before any Governmental Authority.

“Projected Indemnity Amount” shall have the meaning set forth in Section 8.2(b).

“Property Taxes” shall have the meaning set forth in Section 7.6(a).

“PTO” shall have the meaning set forth in Section 2.15(g).

“Purchase Price” shall have the meaning set forth in Section 1.2.

“Ram, Ltd.” shall have the meaning set forth in Section 2.2(b).

“Real Property” shall mean, as to any Person, all real property owned or leased
by such Person and all structures, buildings, building systems (including roof,
HVAC, electrical, plumbing, sprinkler and fire safety systems), irrigation
systems, fixtures and other improvements, together with the systems and
facilities servicing such structures, located thereon.

“Registered Intellectual Property Rights” shall mean all United States,
international and foreign (i) Patents, including applications therefor,
(ii) registered Trademarks, applications to register Trademarks, including
intent-to-use applications, or other registrations or applications related to
Trademarks, (iii) Copyright registrations and applications to register
Copyrights; (iv) mask work registrations and applications to register mask
works, and (v) any other Intellectual Property Rights that are the subject of an
application, certificate, filing, registration or other document issued by,
filed with, or recorded by, any state, government or other public legal
authority at any time on or before Closing.

“Released Matters” shall have the meaning set forth in Section 9.1.

“Released Party” shall have the meaning set forth in Section 9.1.

 

-7-



--------------------------------------------------------------------------------

“Releasing Parties” shall have the meaning set forth in Section 9.1.

“Remaining Amount” shall have the meaning set forth in Section 8.2(f).

“Representatives” shall mean, as to any Person, officers, directors, attorneys,
accountants, advisors, Partners, subsidiaries and parent entities of such
Person.

“RGMC” shall have the meaning set forth in the preamble hereto.

“Second Distribution Amount” shall have the meaning set forth in Section 8.2(e).

“Second Distribution Date” shall have the meaning set forth in Section 8.2(e).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in Section 1.1(a).

“Statement” shall have the meaning set forth in Section 7.3.

“Straddle Period” shall have the meaning set forth in Section 7.6(a).

“Subsequent Distribution Amount” shall have the meaning set forth in
Section 8.2(f).

“Subsidiary” shall mean, with respect to any Entity, another Entity (i) of which
more than fifty percent (50%) of the securities or other ownership interests
having by their terms ordinary voting power to elect a majority of the board of
directors, or other body performing similar functions, of such other Entity is
directly or indirectly owned or controlled by such Entity, (ii) which such
Entity otherwise directly or indirectly owns or controls or (iii) which is
consolidated in the financial statements of such Entity.

“Supplies” shall have the meaning set forth in Section 2.14(a)(iv).

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) shall mean (i) all
taxes, however denominated, including any interest, penalties or additions to
tax that may become payable in respect thereof, imposed by any U.S. federal,
territorial, state, local or non-U.S. government or any agency or political
subdivision of any such government, which taxes shall include, without limiting
the generality of the foregoing, all income or profits taxes (including but not
limited to federal income taxes and state income and franchise taxes), payroll
and employee withholding taxes, unemployment insurance, social security taxes,
sales and use taxes, ad valorem taxes, excise taxes, franchise taxes, gross
receipts taxes, business license taxes, occupation taxes, real and personal
property taxes, stamp taxes, environmental taxes, transfer taxes, workers’
compensation, Pension Benefit Guaranty Corporation premiums and other
governmental charges, customs fees, duties and similar obligations, and other
obligations of the same or of a similar nature to any of the foregoing, which
Company or any of its subsidiaries is required to pay, withhold or collect,
(ii) any liability for the payment of any amounts of the type described in
clause (i) as a result of being a partner of an affiliated, consolidated,
combined or unitary group for any period, and (iii) any liability for the
payment of any amounts of the type described in clauses (i) or (ii) as a result
of any express or implied obligation to indemnify any other person or as a
result of any obligations under any agreements or arrangements with any other
person with respect to such amounts and including any liability for taxes of a
predecessor or transferor entity.

“Tax Contest” shall have the meaning set forth in Section 7.6(c).

“Tax Return” shall mean all reports, estimates, declarations of estimated tax,
information statements and returns (whether original or amended) relating to, or
required to be filed in connection with, any Tax, including information returns
or reports with respect to backup withholding and other payments to third
parties.

“Technology” shall mean any know-how, confidential or proprietary information,
name, data, discovery, formula, idea, method, process, procedure, other
invention, record of invention, model, research, software, technique,
technology, test information, market survey, website, or information or material
of a like nature, whether patentable or unpatentable and whether or not reduced
to practice.

 

-8-



--------------------------------------------------------------------------------

“Trade Secrets” shall mean all trade secrets under applicable law and other
rights in know-how and confidential or proprietary information, processing,
manufacturing or marketing information, including new developments, inventions,
processes, procedures, techniques, ideas or other proprietary information that
provides advantages over competitors who do not know or use it and documentation
thereof (including related papers, blueprints, drawings, chemical compositions,
formulae, diaries, notebooks, specifications, designs, methods of manufacture
and data processing software and compilations of information) and all claims and
rights related thereto.

“Trademarks” shall mean any and all U.S. and foreign trademarks, service marks,
logos, trade names, corporate names, and Internet domain names and addresses,
and all goodwill associated therewith throughout the world.

“Transaction Agreements” shall mean the Escrow Agreement and the Employment
Agreements.

“Transaction Expenses” shall mean attorneys’ fees, accounting fees and similar
third party costs and expenses incurred in connection with the transactions
contemplated hereby.

“Working Capital Shortfall” shall have the meaning set forth in Section 1.3(b).

“Working Capital Threshold” shall mean $868,000.

 

-9-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF OUTSIDE COUNSEL

 



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF ENTITIES